    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 1 of 90




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

FLORIDA STATE CONFERENCE
OF THE NAACP, DISABILITY RIGHTS FLORIDA, and
COMMON CAUSE,                                Civ. No. 4:21-cv-00187

            Plaintiffs,
                                                              FIRST AMENDED
               v.                                             COMPLAINT FOR
                                                              DECLARATORY
LAUREL M. LEE, in her official capacity as Secretary of AND INJUNCTIVE
State of Florida; KIM A. BARTON, in her official capacity RELIEF
as Supervisor of Elections for Alachua County;
CHRISTOPHER MILTON, in his official capacity as
Supervisor of Elections for Baker County; MARK
ANDERSEN, in his official capacity as Supervisor of
Elections for Bay County; AMANDA SEYFANG, in her
official capacity as Supervisor of Elections for Bradford
County; LORI SCOTT, in her official capacity as
Supervisors of Elections for Brevard County; JOE SCOTT,
in his official capacity as Supervisor of Elections for
Broward County; SHARON CHASON, in her official
capacity as Supervisor of Elections for Calhoun County;
PAUL A. STAMOULIS, in his official capacity as
Supervisor of Elections for Charlotte County; MAUREEN
“MO” BAIRD, in her official capacity as Supervisor of
Elections for Citrus County; CHRIS H. CHAMBLESS, in his
official capacity as Supervisor of Elections for Clay County;
JENNIFER J. EDWARDS, in her official capacity as
Supervisors of Elections for Collier County; TOMI
STINSON BROWN, in her official capacity as Supervisor of
Elections for Columbia County; MARK F. NEGLEY, in her
official capacity as Supervisor of Elections for DeSoto
County; STARLET CANNON in her official capacity as
Supervisor of Elections for Dixie County; MIKE HOGAN,
in his official capacity as Supervisor of Elections for Duval
County; DAVID H. STAFFORD, in his official capacity as
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 2 of 90




Supervisor of Elections for Escambia County; KAITI
LENHART, in her official capacity as Supervisor of
Elections for Flagler County; HEATHER RILEY, in her
official capacity as Supervisor of Elections for Franklin
County; SHIRLEY G. KNIGHT, in her official capacity as
Supervisor of Elections for Gadsden County; CONNIE
SANCHEZ, in her official capacity as Supervisor of
Elections for Gilchrist County; ALETRIS FARNAM, in her
official capacity as Supervisor of Elections for Glades
County; JOHN HANLON, in his official capacity as
Supervisor of Elections for Gulf County; LAURA HUTTO,
in her official capacity as Supervisor of Elections for
Hamilton County; DIANE SMITH, in her official capacity as
Supervisor of Elections for Hardee County; BRENDA
HOOTS, in her official capacity as Supervisor of Elections
for HENDRY County; SHIRLEY ANDERSON, in her
official capacity as Supervisor of Elections for Hernando
County; PENNY OGG, in her official capacity as Supervisor
of Elections for Highlands County; CRAIG LATIMER, in
his official capacity as Supervisor of Elections for
Hillsborough County; THERISA MEADOWS, in her official
capacity as Supervisor of Elections for Holmes County;
LESLIE ROSSWAY SWAN, in her official capacity as
Supervisor of Elections for Indian River County; CAROL A.
DUNAWAY, in her official capacity as Supervisor of
Elections for Jackson County; MARTY BISHOP, in his
official capacity as Supervisor of Elections for Jefferson
County; TRAVIS HART, in his official capacity as
Supervisor of Elections for Lafayette County; ALAN HAYS,
in his official capacity as Supervisor of Elections for Lake
County; TOMMY DOYLE, in his official capacity as
Supervisor of Elections for Lee County; MARK S.
EARLEY, in his official capacity as Supervisor of Elections
for Leon County; TAMMY JONES, in her official capacity
as Supervisor of Elections for Levy County; GRANT
CONYERS, in his official capacity as Supervisor of
Elections for Liberty County; HEATH DRIGGERS, in his
official capacity as Supervisor of Elections for Madison
County; MICHAEL BENNETT, in his official capacity as
Supervisor of Elections for Manatee County; WESLEY

                                        ii
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 3 of 90




WILCOX, in his official capacity as Supervisor of Elections
for Marion County; VICKI DAVIS, in her official capacity
as Supervisor of Elections for Martin County; CHRISTINA
WHITE, in her official capacity as Supervisor of Elections
for Miami-Dade County; JOYCE GRIFFIN, in her official
capacity as Supervisor of Elections for Monroe County;
JANET H. ADKINS, in her official capacity as Supervisor of
Elections for Nassau County; PAUL A. LUX, in his official
capacity as Supervisor of Elections for Okaloosa County;
MELISSA ARNOLD, in her official capacity as Supervisor
of Elections for Okeechobee County; BILL COWLES, in his
official capacity as Supervisor of Elections for Orange
County; MARY JANE ARRINGTON, in her official
capacity as Supervisor of Elections for Osceola County;
WENDY SARTORY LINK, in her official capacity as
Supervisor of Elections for Palm Beach; BRIAN E.
CORLEY, in her official capacity as Supervisor of Elections
for Pasco County; JULIE MARCUS, in her official capacity
as Supervisor of Elections for Pinellas County; LORI
EDWARDS, in her official capacity as Supervisor of
Elections for Polk County; CHARLES OVERTURF, in his
official capacity as Supervisor of Elections for Putnam
County; TAPPIE A. VILLANE, in her official capacity as
Supervisor of Elections for Santa Rosa County; RON
TURNER, in his official capacity as Supervisor of Elections
for Sarasota County; CHRIS ANDERSON, in his official
capacity as Supervisor of Elections for Seminole County;
VICKY OAKES, in her official capacity as Supervisor of
Elections for St. Johns County; GERTRUDE WALKER, in
her official capacity as Supervisor of Elections for St. Lucie
County; WILLIAM “BILL” KEEN, in his official capacity
as Supervisor of Elections for Sumter County; JENNIFER
MUSGROVE KINSEY, in her official capacity as
Supervisor of Elections for Suwannee County; DANA
SOUTHERLAND, in her official capacity as Supervisor of
Elections for Taylor County; DEBORAH K. OSBORNE, in
her official capacity as Supervisor of Elections for Union
County; LISA LEWIS, in her official capacity as Supervisor
of Elections for Volusia County; JOSEPH “JOE”
MORGAN, in his official capacity as Supervisor of Elections

                                         iii
        Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 4 of 90




for Wakulla County; BOBBY BEASLEY, in his official
capacity as Supervisor of Elections for Walton County;
CAROL F. RUDD, in her official capacity as Supervisor of
Elections for Washington County.

                    Defendants.


                                          TABLE OF CONTENTS
FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF ......................................................................................................................1
I. PRELIMINARY STATEMENT AND NATURE OF THE CASE .................... 1
II. PARTIES .............................................................................................................7
  A. Plaintiffs............................................................................................................7
  B. Defendants ......................................................................................................13
III. JURISDICTION AND VENUE ........................................................................23
IV. FACTUAL ALLEGATIONS ............................................................................24
  A. Florida Has a Long, Ongoing History of Racially Discriminatory Voting
     Restrictions. ....................................................................................................24
  B. Black Voters Participated in the 2020 Election at High Rates, and Took
     Advantage of Mail-In and Drop Box Voting. ................................................29
  C. Florida Election Officials Have No Adequate Justification for Enacting the
     Challenged Provisions, and Proffered Justifications Are Pretextual. ............ 30
  D. The Florida Legislature Passed SB 90 in a Rushed Process Characterized by
     Procedural Deviations That Excluded Members of the Public. .....................32
  E. SB 90 Imposes Restrictions on the Right to Vote. .........................................37
         1.     Drop Box Restrictions............................................................................39
         2.     Volunteer Assistance Ban ......................................................................41
         3.     Vote-by-Mail Application Restriction ...................................................44
         4.     Voting Line Relief Restrictions .............................................................45
  F. Florida Has No Legitimate Interest in the Challenged Provisions That
     Justified the Burdens Imposed........................................................................52


                                                             iv
       Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 5 of 90




V. CLAIMS FOR RELIEF .....................................................................................56
     COUNT I ...........................................................................................................56
     COUNT II ..........................................................................................................61
     COUNT III .........................................................................................................63
     COUNT IV ........................................................................................................67
     COUNT V ..........................................................................................................69
     COUNT VI ........................................................................................................71
     COUNT VII .......................................................................................................74
PRAYER FOR RELIEF ..........................................................................................82




                                                           v
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 6 of 90




       FIRST AMENDED COMPLAINT FOR DECLARATORY AND
                     INJUNCTIVE RELIEF

      This lawsuit challenges Florida’s newly enacted law, Senate Bill 90, which

illegally and unconstitutionally burdens the right to vote. Plaintiffs allege as follows:

                    I.     PRELIMINARY STATEMENT AND NATURE OF
                           THE CASE

      1.     It is well established that “[n]o right is more precious in a free country

than that of having a voice in the election of those who make the laws under which,

as good citizens, we must live. Other rights, even the most basic, are illusory if the

right to vote is undermined.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964).

      2.     Eleven million Floridians exercised their right to vote in the 2020

general election—the highest voter turnout in nearly three decades. This turnout

occurred notwithstanding the ongoing once-in-a-century global pandemic caused by

COVID-19. Within this context, Defendant Secretary of State Laurel M. Lee

applauded Governor Ron DeSantis and the Department of State for successfully

running three “safe, secure, and orderly elections” throughout 2020.1

      3.     Despite alarmingly high COVID-19 infection rates, voters of color—in

particular Black voters—were especially motivated to participate in Florida’s


1
 Press Release, Florida Sec’y of State Laurel M. Lee Credits Governor DeSantis for
Successful          Election         Year,          (Dec.          23,        2020),
https://dos.myflorida.com/communications/
press-releases/2020/florida-secretary-of-state-laurel-m-lee-credits-governor-
desantis-for-successful-election-year/.

                                           1
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 7 of 90




elections in 2020, with widespread reliance on vote-by-mail (“VBM”) ballots, drop

boxes, and early voting. Twice as many Black voters cast VBM ballots in 2020 as

compared to previous years, and the proportion of VBM ballots cast by Black voters

increased by over 28% from the 2016 election.

      4.     This unprecedented turnout and engagement were met with a swift

response from the Florida Legislature. Deploying baseless claims of “voter fraud,”

the Legislature enacted Senate Bill 90 (“SB 90”), which was passed on April 29,

2021 and signed into law by Governor Ron DeSantis on May 6, 2021. This law

contains a sweeping set of provisions that restrict and burden voting access. SB 90’s

restrictive provisions (collectively, the “Challenged Provisions”) include: (a) severe

limitations on where, when, and how drop boxes can be used (the “Drop Box

Restrictions,” SB 90 Section 28); (b) limitations on third-party VBM ballot return

(the “Volunteer Assistance Ban,” SB 90 Section 32); (c) needless restrictions on

standing VBM applications (the “Vote-by-Mail Application Restrictions,” SB 90

Section 24); and (d) a new expansion of the term “solicitation” to encompass all

“activities” carried out within an expanded zone around polling places, early voting

locations, or drop boxes, with either the effect or the intent of “influencing” a voter

(the “Voting Line Relief Restrictions,” SB 90 Section 29). The Voting Line Relief

Restrictions are vague and overbroad and will prohibit individuals, including




                                          2
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 8 of 90




Plaintiffs and their members, from providing relief, including free food, water, and

other assistance, to Florida voters waiting in long lines.

      5.     SB 90 is just the latest in a long line of voter suppression laws targeting

Florida’s Black voters, Latino voters, elderly voters and voters with disabilities. For

far too long, Florida’s lawmakers and elected officials have created a vast array of

hurdles that have made it more difficult for these and other voters to make their

voices heard.

      6.     From 1972 to 2012, when multiple counties in Florida were required

under the Voting Rights Act of 1965 (“VRA”) to seek federal clearance for changes

to their election laws, Florida’s racially discriminatory practices required federal

intervention numerous times. 2

      7.     In recent years, Florida has gone to great lengths to suppress the

political participation of people of color by, inter alia, imposing new restrictions on

voting, including voter identification requirements; engaging in racially motivated

voter purges and redistricting; imposing new barriers preventing the re-



2
  See, e.g., Letter from Ralph F. Boyd, Jr., Assistant Att’y Gen., to John M. McKay,
President of the Fla. Senate and Tom Feeney, Speaker of the Fla. House of Reps. 1
(July 1, 2002); Letter from Bill Lann Lee, Chief, Voting Sec., to George L. Waas,
Assistant Att’y Gen. State of Fla. (June 1, 1999); Letter from Bill Lann Lee, Acting
Assistant Att’y Gen., to Robert A. Butterworth, Att’y Gen., State of Fla. (Aug. 14,
1998); Letter from John R. Dunne, Assistant Att’y Gen., Civil Rights Div., to Robert
A. Butterworth, Att’y Gen., State of Fla. 2 (June 16, 1992).


                                           3
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 9 of 90




enfranchisement of formerly incarcerated persons until they paid legal fines, even

when they could not afford to do so; and routinely closing voting sites in

predominantly Black and brown communities.3

      8.     Each of the Challenged Provisions in SB 90 places undue burdens on

the right to vote. Taken together, the burden is even more severe: by making it more

difficult for voters to obtain and return VBM ballots, SB 90 will force more voters

to attempt to vote in person, leading to longer lines and wait times for all voters, and

outright disenfranchisement for some. In turn, SB 90 may criminalize the efforts of

those who seek to provide basic sustenance to the voters who are forced to wait in

these longer lines.

      9.     While the Challenged Provisions affect all voters, the brunt of the harm

will be borne by Black voters, Latino voters, elderly voters, and voters with

disabilities. Black and Latino Floridians are less likely to be able to take time off

work to return VBM ballots during work hours, and are less likely to have access to

a car, and are therefore more likely to rely on third-party VBM ballot return or drop

boxes. Black and Latino voters in particular tend to encounter longer lines when

voting in person, are therefore more likely to need water and food to make the longer



3
 See, e.g., League of Women Voters of Fla., Inc., v. Detzner, 314 F. Supp. 3d 1205
(N.D. Fla. 2018) (“LWV of Fla.”); Florida v. United States, 885 F. Supp. 2d 299
(D.D.C. 2012) (three-judge court) (per curiam); Brown v. Florida, 208 F. Supp. 2d
1344 (S.D. Fla. 2002); De Grandy v. Wetherell, 815 F. Supp. 1550 (N.D. Fla. 1992).

                                           4
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 10 of 90




waits tolerable, and have come to rely on the assistance provided by nonprofit groups

to those waiting in line to vote.

      10.    Voters with disabilities will also be disproportionately burdened by the

Challenged Provisions. Given accessibility issues at polling sites throughout the

state, many voters with disabilities are unable to vote in person and rely exclusively

on VBM ballots and drop boxes to cast their ballots. In the process of applying for

VBM ballots in the first place, many voters with disabilities face accessibility

challenges, whether they seek to make a standing application in person, online, or

by telephone, and would be significantly burdened by having to make such requests

twice as frequently in order to vote under the Challenged Provisions. Many voters

with disabilities, including those living in group residential facilities, rely on

caregivers and other non-family members to collect and return their VBM ballots.

Additionally, voters with disabilities who choose to vote in person—for whom there

are no guarantees that they will be approved to move to the front of a line or be

provided with a chair while they wait—often face significantly increased burdens

when required to wait in long lines to vote.

      11.    SB 90’s curtailment of the availability of VBM and drop boxes removes

an important option for vulnerable voters with no legitimate purpose, and will

discriminatorily harm Black and Latino voters, voters with disabilities, and other

voters who rely on VBM ballots and drop boxes to access the franchise.


                                          5
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 11 of 90




      12.    As a result, the Challenged Provisions both individually and in their

aggregate effect—violate the rights of Black and Latino voters under Section 2 of

the VRA and the Fourteenth and Fifteenth Amendments to the United States

Constitution.

      13.    The Challenged Provisions—individually and in their aggregate

effect—also unlawfully violate the rights of millions of Florida voters with

disabilities under Title II of the Americans with Disabilities Act (“ADA”). Further,

the Voting Line Relief Restrictions and the Volunteer Assistance Ban violate those

same voters’ rights under Section 208 of the VRA.

      14.    The Voting Line Relief Restrictions, which prohibit people from

“engaging in any activity with the intent to influence or effect of influencing a voter,”

is vague and overbroad, and exposes volunteers to criminal liability merely for

giving simple forms of basic relief (such as free food and water) to voters waiting in

long lines. This provision unduly burdens Florida voters’ exercise of their

constitutional rights to freely associate and express protected speech, and therefore

violates the First Amendment of the United States Constitution. This provision

impermissibly restricts Plaintiff Florida NAACP and its members from engaging in

expressive conduct, such as providing water and other basic resources to voters

waiting in line to communicate that their individual votes matter and that it is

important to follow through with casting their ballots despite long wait times and


                                           6
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 12 of 90




other obstacles to doing so. See Fort Lauderdale Food Not Bombs v. City of Fort

Lauderdale, 901 F.3d 1235, 1238 (11th Cir. 2018).

      15.    All of the Challenged Provisions further violate the right to vote of all

Florida voters, as protected by the First and Fourteenth Amendments to the United

States Constitution. Any state restriction on the right to vote, no matter how slight,

“must be justified by relevant and legitimate state interests sufficiently weighty to

justify the limitation.” Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 191

(2008) (citation marks omitted).

      16.    No state interests justify the severe burdens imposed by the Challenged

Provisions. Plaintiffs thus seek declaratory and injunctive relief to enjoin Florida’s

restrictive and wholly unnecessary encroachment on this fundamental right.

                     II.      PARTIES

                A.         Plaintiffs

      17.    Plaintiff Florida State Conference of the National Association for the

Advancement of Colored People Branches and Youth Units (“Florida NAACP”) is

a nonprofit, nonpartisan civil rights organization in Florida. Founded in 1909,

Florida NAACP is the oldest civil rights organization in Florida, and serves as the

umbrella organization for local branch units throughout the state. The Florida

NAACP’s approximately 12,000 members are predominately Black and other

minority individuals, and include registered voters who reside throughout the state.



                                          7
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 13 of 90




Its mission is to ensure the political, social, educational, and economic equality of

all persons and to eliminate race-based discrimination. For decades the Florida

NAACP has engaged heavily in statewide voter registration, public education, and

advocacy concerning the right to vote in order to encourage civic and electoral

participation among its members and other voters.

      18.    SB 90’s restrictive provisions will severely burden or deny the right to

vote of the Florida NAACP’s members by imposing restrictions for standing VBM

applications; severe limitations on where, when, and how drop boxes can be used;

strict limitations on third-party VBM ballot return; and potential criminal penalties

for individuals who provide free food and water or other assistance to voters.

      19.    These restrictions also make it substantially more difficult for the

Florida NAACP to engage in its civic engagement mission. For instance, in recent

elections, the Florida NAACP engaged in large-scale ballot return efforts in which

voters brought their completed VBM ballots to churches or local NAACP chapter

meetings. Florida NAACP members then returned those completed ballots to the

county supervisor of elections (“SOE”) offices or drop boxes on the voters’ behalf.

This activity that would be severely curtailed by SB 90, and, in particular, the

Challenged Provisions. Volunteers with the Florida NAACP also provided food and

water to voters waiting in long lines in Black communities across the state, which—

under the Voting Line Relief Restrictions—may now be a crime. SB 90 will also


                                         8
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 14 of 90




require the Florida NAACP to divert time, money, and resources away from other

activities, such as programming and initiatives concerning the school-to-prison

pipeline and eliminating academic and educational inequities and mass

incarceration, in order to assist and educate its members and other Florida voters

who are burdened by the Challenged Provisions. Therefore, SB 90 adversely impacts

the Florida NAACP’s operations.

      20.    Plaintiff Disability Rights Florida (“DRF”) is an independent, nonprofit

corporation designated by law as Florida’s federally funded protection and advocacy

system (“P&A system”) for individuals with disabilities. In this capacity, DRF is

authorized by federal law to pursue legal, administrative, and other appropriate

remedies to ensure the protection of, and advocacy for, the rights of individuals with

disabilities. These constituents include the millions of registered voters with

disabilities throughout the state. DRF also advocates for the rights and interests of

people with disabilities who seek to register to vote. DRF’s work includes legal

advocacy and rights protection for children and adults with disabilities throughout

Florida. This work includes significant efforts devoted to the political participation

of people with disabilities and the challenges they face when voting, including

inaccessible polling sites and ballots, and limited or non-existent supervised facility

voting options for people with disabilities residing in residential facilities.




                                            9
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 15 of 90




      21.    DRF engages in legislative and public advocacy on these issues,

directly engages with and trains election officials and voters on expanding voting

accessibility, promotes robust voter registration, and engages in voter hotline and

voter education efforts. DRF plays a leadership role in multiple statewide coalitions

and task forces. DRF is currently a member of a statewide accessible VBM task

force devoted to proposing and evaluating recommendations to the state regarding

its commitment, via settlement agreement, to provide accessible VBM in every

county prior to the 2022 midterm primary elections, though Florida has already had

an obligation to provide accessible VBM for nearly two decades under state law.

These efforts have also included an Accessible VBM Pilot Project that was

conducted in five counties during the 2020 general election and was implemented to

introduce partially accessible VBM balloting options for voters with disabilities.

      22.    The Challenged Provisions will severely burden or deny the right to

vote of DRF’s constituents by imposing restrictions for standing VBM applications;

severe limitations on where, when, and how drop boxes can be used; limitations on

third-party VBM ballot return; and potential criminal penalties for individuals who

provide relief, such as free food and water or other assistance, to people standing in

line to vote. These restrictions also make it substantially more difficult for DRF to

engage in its civic engagement mission. SB 90 will also require DRF to divert time,

money, and resources away from other activities, including efforts to engage with


                                         10
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 16 of 90




election officials to expand accessibility, advocating for more accessible VBM

access throughout the state, and pursuing lobbying efforts to increase supervised

facility voting. Instead, the resources that would be used for those programs and

efforts will be redirected to work including, but not limited to, conducting public

education for voters with disabilities to understand the new restrictions on VBM

access and providing public guidance on the collection and return of ballots for

voters with disabilities in light of SB 90’s new criminal penalties, and conducting

statewide outreach to facilities and people with disabilities whose abilities to receive

and return ballots will be curtailed.

      23.    Plaintiff Common Cause is a nonpartisan, nonprofit citizen lobby.

Common Cause is devoted to electoral reform, ethics in government, and the

protection of citizens’ rights in national, state, and local elections. Common Cause

has approximately 55,000 members in Florida. Common Cause advocates for

policies at the state and local level to ensure that elections are free, fair, and

accessible. Common Cause also encourages and supports voter participation in

elections by, among other things, engaging in voter education and outreach efforts;

acting as a lead coordinator for the nonpartisan Florida Election Protection

Coalition; monitoring and correcting election-related disinformation online; and

funding translation of election information into Spanish and Haitian Creole for non-

English-speaking voters.


                                          11
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 17 of 90




      24.    The Challenged Provisions will severely burden or deny the right to

vote of Common Cause’s Florida members by imposing restrictions for standing

VBM applications; severe limitations on where, when, and how drop boxes can be

used; limitations on third-party VBM ballot return; and potential criminal penalties

for individuals who provide free food and water or other assistance. These

restrictions also make it substantially more difficult for Common Cause to engage

in its civic engagement mission in Florida. SB 90 will also force Common Cause to

divert time, money, and resources away from other activities, such as its plans to

engage in public education and advocacy concerning the redistricting process in

Florida. Instead, Common Cause will be required to devote increased resources to

its voter engagement and education programming, including by recruiting more

volunteers, temporary staff, and contractors to inform and educate voters about their

rights as they are affected by the new law, and hiring these staff members earlier in

the election cycle than originally planned. Moreover, while Common Cause has not

previously funded programs to provide direct support to assist voters in securing or

returning their VBM applications, SB 90 will now necessitate capacity-building and

investment of Common Cause resources in programming, staffing, volunteer

management, and voter education in order to directly assist voters in navigating the

burdensome restrictions on VBM imposed by SB 90.




                                         12
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 18 of 90




                B.     Defendants

      25.    Defendant Laurel M. Lee is the Secretary of State of Florida. As the

“chief election officer of the state,” it is Defendant Lee’s “responsibility to . . .

[o]btain and maintain uniformity in the interpretation and implementation of the

election laws,” Fla. Stat. § 97.012(1); to adopt rules to implement new laws,

including SB 90; to enforce compliance with the Florida Election Code and with

rules adopted by the Department of State, id. § 97.012(14), to “[c]reate and

administer a statewide voter registration system as required by the Help America

Vote Act of 2002,” id. § 97.012(11); to “[p]rovide written direction and opinions to

the supervisors of elections on the performance of their official duties with respect

to the Florida Election Code or rules adopted by the Department of State,” id.

§ 97.012(16); and to perform other tasks as set by state law. These responsibilities

extend to elections conducted by mail. For example, for an election to be conducted

by mail, the Secretary of State must “approve[] a written plan for the conduct of the

election.” Id. § 101.6102(1)(a)(3). Defendant Lee is sued in her official capacity.

      26.    The Division of Elections is a component of the Florida Department of

State, Fla. Stat. § 20.10(2)(a), and provides “administrative support to the Secretary




                                         13
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 19 of 90




of State, Florida’s Chief Election Officer, to ensure that Florida has fair and accurate

elections.”4

      27.      Defendant Lee’s office has exercised and will continue to exercise

extensive oversight with respect to the county Supervisors of Elections and election

rules generally. Among other things, the Department of State and its Division of

Elections have in the past promulgated numerous rules 5 and a polling place

procedures manual 6 that regulates and instructs as to vote-by-mail, drop boxes,

regulation of order at polling places, compliance with rules pertaining to disability

protections, and various other aspects of the voting process and voting access. The

Department of State has also provided instruction sessions to facilitate uniform

implementation of the election laws and rules, including without limitation through

a September 16, 2020 workshop session with the Supervisors of Elections. 7

      28.      SB 90 directs the Division of Elections to enforce the provision

restricting access to drop boxes. For example, Section 28 of SB 90 provides: “If any

drop box is left accessible for ballot receipt other than as authorized by this section,



4
       Fla,     Dep’t      of     State,   Div.      of     Elec.,     About      Us,
https://dos.myflorida.com/elections/about-us/ (last visited May 3, 2021).
5
   Fla. Dep’t of State, Elections, Individual Rules, https://www.flrules.org/
gateway/ChapterHome.asp?Chapter=1S-2.
6
  Fla. Dep’t of State, Polling Place Procedures Manual, https://files.floridados.gov/
media/703005/adopted-clean-de11_pollplaceprocmanual.pdf.
7
    The Florida Channel, 9/16/20 Supervisor of Elections’ Workshop,
https://thefloridachannel.org/videos/9-16-20-supervisor-of-elections-workshop/.

                                          14
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 20 of 90




the supervisor is subject to a civil penalty of $25,000. The [D]ivision [of Elections]

is authorized to enforce this provision.”

      29.    In her official capacity as Secretary of State, Defendant Lee is

responsible for, through her office’s Division of Elections, enforcing compliance

with the Drop Box Restrictions by subjecting Supervisors of Election to the

aforementioned $25,000 penalty for violations. Fla. Stat. § 101.69(3).

      30.    Each of the following Defendants (listed infra, ¶¶ 30.a–30.ooo is a

Supervisor of Elections for a County in Florida. Each of the following Defendants

(listed infra, ¶¶ 30.a–30.ooo) is named in his or her official capacity as a Supervisor

of Elections. As a Supervisor of Elections, each of the following Defendants (listed

infra, ¶¶ 30.a–30.ooo) is responsible for accepting and processing requests for vote-

by-mail ballots, recording the identification provided in connection with vote-by-

mail requests, and sending out vote-by-mail ballots in the County in which he or she

serves. Fla. Stat. § 101.62(1)-(3). As a Supervisor of Elections, each of the following

Defendants (listed infra, ¶¶ 30.a–30.ooo) is also charged with “designat[ing]” the

150-foot zones in which providing food, water, or other relief for people in line to

vote is proscribed, “mark[ing] the boundaries” for said zones, “inform[ing] the clerk

of the area within which soliciting is unlawful,” and “ensur[ing] order at the polling

places,” including through effecting removal of violators “from the 150-foot zone

surrounding the polling place.” Fla. Stat. § 102.031(4). As a Supervisor of Elections,


                                            15
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 21 of 90




each of the following Defendants (listed infra ¶¶ 30.a–30.ooo) is also responsible

for dispatching and receiving vote-by-mail ballots, Fla. Stat. § 101.6103;

coordinating the return of ballots via drop boxes, designating drop box sites,

monitoring drop boxes, and placing drop boxes. Fla. Stat. § 101.69(2). Each of the

following Defendants (listed infra ¶¶ 30.a–30.ooo) therefore enforces the Vote-by-

Mail Application Restrictions, the Drop Box Restrictions, the Volunteer Assistance

Ban, and the Voting Line Relief Restrictions in the County in which he or she serves

as Supervisor of Elections:

         a.      KIM A. BARTON, in her official capacity as Supervisor of

                 Elections for Alachua County;

         b.      CHRISTOPHER MILTON, in his official capacity as Supervisor

                 of Elections for BAKER County;

         c.      MARK ANDERSEN, in his official capacity as Supervisor of

                 Elections for Bay County;

         d.      AMANDA SEYFANG, in her official capacity as Supervisor of

                 Elections for Bradford County;

         e.      LORI SCOTT, in her official capacity as Supervisors of Elections

                 for Brevard County;

         f.      JOE SCOTT, in his official capacity as Supervisor of Elections for

                 Broward County;


                                        16
Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 22 of 90




    g.     SHARON CHASON, in her official capacity as Supervisor of

           Elections for Calhoun County;

    h.     PAUL A. STAMOULIS, in his official capacity as Supervisor of

           Elections for Charlotte County;

    i.     MAUREEN “MO” BAIRD, in her official capacity as Supervisor

           of Elections for Citrus County;

    j.     CHRIS H. CHAMBLESS, in his official capacity as Supervisor of

           Elections for Clay County;

    k.     JENNIFER J. EDWARDS, in her official capacity as Supervisors

           of Elections for Collier County;

    l.     TOMI STINSON BROWN, in her official capacity as Supervisor

           of Elections for Columbia County;

    m.     MARK F. NEGLEY, in his official capacity as Supervisor of

           Elections for DeSoto County;

    n.     STARLET CANNON, in her official capacity as Supervisor of

           Elections for Dixie County;

    o.     MIKE HOGAN, in his official capacity as Supervisor of Elections

           for Duval County;

    p.     DAVID H. STAFFORD, in his official capacity as Supervisor of

           Elections for Escambia County;


                                 17
Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 23 of 90




    q.     KAITI LENHART, in her official capacity as Supervisor of

           Elections for Flagler County;

    r.     HEATHER RILEY, in her official capacity as Supervisor of

           Elections for Franklin County;

    s.     SHIRLEY G. KNIGHT, in her official capacity as Supervisor of

           Elections for Gadsden County;

    t.     CONNIE SANCHEZ, in her official capacity as Supervisor of

           Elections for Gilchrist County;

    u.     ALETRIS FARNAM, in her official capacity as Supervisor of

           Elections for Glades County;

    v.     JOHN HANLON, in his official capacity as Supervisor of

           Elections for Gulf County;

    w.     LAURA HUTTO, in her official capacity as Supervisor of

           Elections for Hamilton County;

    x.     DIANE SMITH, in her official capacity as Supervisor of Elections

           for Hardee County;

    y.     BRENDA HOOTS, in her official capacity as Supervisor of

           Elections for Hendry County;

    z.     SHIRLEY ANDERSON, in her official capacity as Supervisor of

           Elections for Hernando County;


                                 18
Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 24 of 90




    aa.    PENNY OGG, in her official capacity as Supervisor of Elections

           for Highlands County;

    bb.    CRAIG LATIMER, in his official capacity as Supervisor of

           Elections for Hillsborough County;

    cc.    THERISA MEADOWS, in her official capacity as Supervisor of

           Elections for Holmes County;

    dd.    LESLIE ROSSWAY SWAN, in her official capacity as Supervisor

           of Elections for Indian River County;

    ee.    CAROL A. DUNAWAY, in her official capacity as Supervisor of

           Elections for Jackson County;

    ff.    MARTY BISHOP, in his official capacity as Supervisor of

           Elections for Jefferson County;

    gg.    TRAVIS HART, in his official capacity as Supervisor of Elections

           for Lafayette County;

    hh.    ALAN HAYS, in his official capacity as Supervisor of Elections

           for Lake County;

    ii.    TOMMY DOYLE, in his official capacity as Supervisor of

           Elections for Lee County;

    jj.    MARK S. EARLEY, in his official capacity as Supervisor of

           Elections for Leon County;


                                   19
Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 25 of 90




    kk.    TAMMY JONES, in her official capacity as Supervisor of

           Elections for Levy County;

    ll.    GRANT CONYERS, in his official capacity as Supervisor of

           Elections for Liberty County;

    mm. HEATH DRIGGERS, in his official capacity as Supervisor of

          Elections for Madison County;

    nn.    MICHAEL BENNETT, in his official capacity as Supervisor of

           Elections for Manatee County;

    oo.    WESLEY WILCOX, in his official capacity as Supervisor of

           Elections for Marion County;

    pp.    VICKI DAVIS, in her official capacity as Supervisor of Elections

           for Martin County;

    qq.    CHRISTINA WHITE, in her official capacity as Supervisor of

           Elections for Miami-Dade County;

    rr.    JOYCE GRIFFIN, in her official capacity as Supervisor of

           Elections for Monroe County;

    ss.    JANET H. ADKINS, in her official capacity as Supervisor of

           Elections for Nassau County;

    tt.    PAUL A. LUX, in his official capacity as Supervisor of Elections

           for Okaloosa County;


                                  20
Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 26 of 90




    uu.    MELISSA ARNOLD, in her official capacity as Supervisor of

           Elections for Okeechobee County;

    vv.    BILL COWLES, in his official capacity as Supervisor of Elections

           for Orange County;

    ww.    MARY JANE ARRINGTON, in her official capacity as

           Supervisor of Elections for Osceola County;

    xx.    WENDY SARTORY LINK, in her official capacity as Supervisor

           of Elections for Palm Beach County;

    yy.    BRIAN E. CORLEY, in her official capacity as Supervisor of

           Elections for Pasco County;

    zz.    JULIE MARCUS, in her official capacity as Supervisor of

           Elections for Pinellas County;

    aaa.   LORI EDWARDS, in her official capacity as Supervisor of

           Elections for Polk County;

    bbb.   CHARLES OVERTURF, in his official capacity as Supervisor of

           Elections for Putnam County;

    ccc.   TAPPIE A. VILLANE, in her official capacity as Supervisor of

           Elections for Santa Rosa County;

    ddd.   RON TURNER, in his official capacity as Supervisor of Elections

           for Sarasota County;


                                  21
Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 27 of 90




    eee.   CHRIS ANDERSON, in his official capacity as Supervisor of

           Elections for Seminole County;

    fff.   VICKY OAKES, in her official capacity as Supervisor of

           Elections for St. Johns County;

    ggg.   GERTRUDE WALKER, in her official capacity as Supervisor of

           Elections for St. Lucie County;

    hhh.   WILLIAM “BILL” KEEN, in his official capacity as Supervisor

           of Elections for Sumter County;

    iii.   JENNIFER MUSGROVE KINSEY, in her official capacity as

           Supervisor of Elections for Suwannee County;

    jjj.   DANA SOUTHERLAND, in her official capacity as Supervisor

           of Elections for Taylor County;

    kkk.   DEBORAH K. OSBORNE, in her official capacity as Supervisor

           of Elections for Union County;

    lll.   LISA LEWIS, in her official capacity as Supervisor of Elections

           for Volusia County;

    mmm. JOSEPH “JOE” MORGAN, in his official capacity as Supervisor

           of Elections for Wakulla County;

    nnn.   BOBBY BEASLEY, in his official capacity as Supervisor of

           Elections for Walton County;


                                 22
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 28 of 90




             ooo.   CAROL F. RUDD, in her official capacity as Supervisor of

                    Elections for Washington County.

                     III.   JURISDICTION AND VENUE

       31.     Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress

the deprivation under color of state law of rights secured by the United States

Constitution.

       32.     The Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1343(a) because it seeks to redress the deprivation, under

color of state law, of rights, privileges and immunities secured by the Voting Rights

Act, 52 U.S.C. § 10301, and 28 U.S.C. § 1331 because it arises under the laws of the

United States.

       33.     This Court has personal jurisdiction over Defendants, who are each

sued in their official capacities only.

       34.     Venue is proper in the U.S. District Court for the Northern District of

Florida pursuant to 28 U.S.C. § 1391(b)(2) because Defendant Laurel M. Lee resides

in this district and a substantial part of the events that gave rise to Plaintiffs’ claims

occurred in this judicial district.

       35.     Plaintiffs Florida State Conference of the NAACP, Disability Rights

Florida, and Common Cause all operate within this district and division.




                                           23
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 29 of 90




      36.    This Court has the authority to grant both declaratory and injunctive

relief pursuant to 28 U.S.C. §§ 2201 and 2202.

                      IV.   FACTUAL ALLEGATIONS

                 A.     Florida Has a Long, Ongoing History of Racially
                        Discriminatory Voting Restrictions.

      37.    SB 90 builds on a long history of invidious discriminatory voting

practices by the State of Florida. Courts and scholars have consistently recognized

and acknowledged this history of discrimination and disenfranchisement dating back

to the post-Civil War period. As soon as the Fourteenth Amendment to the United

States Constitution granted Black men the right to vote in 1868, discriminatory

practices were “employed by the State of Florida to prevent African-Americans from

having a political voice.” 8

      38.    From 1885 to 1900, Florida enacted a raft of laws to disenfranchise

Black people and block their participation in the political process, using “such

mechanisms as multiple ballot box laws, tissue ballots or ‘little jokers,’ the secret




8
  Johnson v. Mortham, 926 F. Supp. 1460, 1476 (N.D. Fla. 1996); see also Davis v.
Chiles, 139 F.3d 1414, 1418 n.10 (11th Cir. 1998) (“Florida has had a history of
racially discriminatory voting practices and that continuing socio-economic
disparities are hindering blacks’ participation in the political process in these
districts.”); De Grandy v. Wetherell, 794 F. Supp. 1076, 1079 (N.D. Fla. 1992)
(three-judge court) (“A longstanding general history of official discrimination
against minorities has influenced Florida’s electoral process” and “adversely
affected the ability of minorities to participate in the political process.”).

                                         24
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 30 of 90




ballot, the ‘white primary,’ the poll tax, run-off elections, at-large elections,

multiple-member elections, and gerrymandering.” Johnson, 926 F. Supp. at 1476.

      39.    As the Florida Legislature enacted such discriminatory laws, Black

voter registration, voter participation, and office-holding rates declined

precipitously. Black voter turnout in Florida collapsed from 88% in 1880 to 14% by

1892. Black turnout then continued to drop until it fell to just 2% in 1912. In addition

to laws on the books, widespread violence, harassment, terrorism, and intimidation

also prevented Black Floridians from participating in the electoral process

throughout the 20th century. 9

      40.    Although the VRA extended access to the franchise, Black participation

in the political process continued to be inhibited. Indeed, five Florida counties were

covered by the remedial preclearance requirement of Section 5 of the VRA: Collier,

Hardee, Hendry, Hillsborough, and Monroe. 10

      41.    With the new millennium came renewed attempts to restrict the Black

vote in Florida. For example, in 2000, the State of Florida improperly removed at



9
 See, e.g., Robert Stephens, The Truth Laid Bare, Pegasus, Univ. of Cent. Fla. (Fall
2020), https://www.ucf.edu/pegasus/the-truth-laid-bare/ (describing the Ocoee
Massacre in which at least 30 Black people were murdered by a white mob after July
Perry, a Black man, exercised his right to vote).
10
  U.S. Dep’t of Just., Civil Rights Div., Jurisdictions Previously Covered by Section
5, https://www.justice.gov/crt/jurisdictions-previously-covered-section-5 (last
visited June 11, 2021).


                                          25
       Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 31 of 90




least 1,100 eligible voters from the voting rolls after identifying them as convicted

felons. 11 As a result, many eligible voters were turned away at the polls. 12 Of the

voters dropped from the rolls in this botched voter purge, 41% were Black. 13 In

Miami-Dade County, for example, “more than 65 percent of the names on the purge

list were African Americans, who represented only 20.4 percent of the population.”14

The State of Florida was required to develop a new program for identifying potential

voters with felony convictions, and to restore hundreds of voters to the voting rolls.15

           42.   In 2011, then-Governor Rick Scott signed HB 1355 into law. HB 1355

reduced the number of early voting days in Florida from fourteen to eight, allowed

Supervisors of Elections to cut the number of early voting hours in half, and

eliminated early voting on the Sunday before Election Day.

           43.   The law was introduced and enacted after Black voters used early

voting at high rates in the 2008 election: “More than half of African-American votes




11
   Tampa Bay Times, Study Shows 1,100 Voters Wrongly Purged from Rolls, (Sept.
9, 2005) https://www.tampabay.com/archive/2001/05/27/study-shows-1100-voters-
wrongly-purged-from-rolls.
12
   Katie Sanders, Florida Voters Mistakenly Purged in 2000, Tampa Bay Times
(June 14, 2012), https://www.tampabay.com/news/politics/stateroundup/florida-
voters-mistakenly-purged-in-2000/1235456/.
13
     Id.
14
     Id.
15
     See id.


                                          26
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 32 of 90




in Florida were cast during the early voting period.”16 Invoking the then-active VRA

preclearance requirement, the United States Department of Justice blocked the rules

from taking effect in Collier, Hendry, Osceola, Polk, and Lee counties.17

      44.    On November 6, 2018, Florida voters overwhelmingly voted to pass

Amendment 4, a citizens’ initiative that amended the state Constitution to repeal

lifetime disenfranchisement and automatically restore the voting rights of most

people convicted of felonies upon completion of their sentences. Until the passage

of Amendment 4, Florida was one of only four states to impose a lifetime voting ban

on any person convicted of a felony crime. Scholarship firmly establishes that “felon

disenfranchisement is inextricably tied to the United States history of racial

discrimination,” with “many felon disenfranchisement provisions [added] to state

constitutions in the post-Civil War era as a means to disenfranchise former slaves

who had been granted the right to vote under the Reconstruction Amendments.”18

During the spring 2019 legislative session, the Florida Legislature enacted a new law

which severely restricted the reach of Amendment 4 by requiring returning citizens


16
   Michael Ellement, Note, Blocking the Ballot: Why Florida’s New Voting
Restrictions Demonstrate A Need for Continued Enforcement of the Voting Rights
Act Preclearance Requirement, 2 CATH. U. L. REV. 541, 556 (2013).
17
  Florida, 885 F. Supp. 2d at 303 (holding that “the State has failed to satisfy its
burden of proving that those changes will not have a retrogressive effect on minority
voters”).
18
  Dalia Figueredo, Affording The Franchise: Amendment 4 & The Senate Bill 7066
Litigation, 72 FLA. L. REV. 1135, 1136 (2020).

                                         27
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 33 of 90




to pay all legal financial obligations (such as fines, fees, restitution, and court costs)

before becoming eligible for automatic restoration of their voting rights, regardless

of whether these returning citizens were able to pay. See S.B. 7066, 2019 Leg., Reg.

Sess. § 25 (Fla. 2019); see also Fla. Stat. § 98.0751. In May 2020, the U.S. District

Court for the Northern District of Florida determined that the state’s “pay-to-vote

system,” as applied to returning citizens who were genuinely unable to pay legal

financial obligations violated the Fourteenth Amendment’s Equal Protection Clause.

Jones v. DeSantis, 462 F. Supp. 3d 1196, 1215–31 (N.D. Fla. 2020). On appeal,

however, a divided Eleventh Circuit reversed and vacated the District Court’s

decision. Jones v. Governor of Fla., 975 F.3d 1016, 1025 (11th Cir. 2020) (en banc).

      45.    Until very recently, the ability of Black voters and other qualified voters

in Florida to cast ballots was also threatened by unchecked discretion held by

election officials to reject VBM ballots from eligible voters deemed “noncompliant.”

As this Court has held, this absolute power to throw out votes was facially

unconstitutional because it unduly burdened the fundamental right of Florida citizens

to vote and have their votes counted. See Democratic Exec. Comm. of Fla. v.

Detzner, 347 F. Supp. 3d 1017, 1022 (N.D. Fla. 2018) (“The precise issue in this

case is whether Florida’s law that allows county election officials to reject vote-by-

mail and provisional ballots for mismatched signatures—with no standards, an

illusory process to cure, and no process to challenge the rejection—passes


                                           28
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 34 of 90




constitutional muster. The answer is simple. It does not.”), appeal dismissed as moot

sub nom. Democratic Exec. Comm. of Fla. v. Nat’l Republican Senatorial Comm.,

950 F.3d 790, 795 (11th Cir. 2020) (per curiam).

                B.     Black Voters Participated in the 2020 Election at High
                       Rates, and Took Advantage of Mail-In and Drop Box
                       Voting.

      46.    Turnout in the 2020 general election was 77 percent—the highest in 28

years in Florida, and among the highest in the state’s history. 19

      47.    Turnout was also historic among Black voters.20 Approximately 4.6

million Floridians voted by mail in the 2020 general election, accounting for about

44% of the 11 million votes cast. 21 Almost 1.5 million Florida voters used ballot

drop boxes in the 2020 general election. 22



19
    Fla. Dep’t of State, Div. of Elections, Elections Data: Voter Turnout,
https://www.dos.myflorida.com/elections/data-statistics/elections-data/voter-
turnout/; Steve Patrick, Florida Voters’ Turnout Highest In 28 Years, WJXT (Nov.
10,     2020),    https://www.news4jax.com/vote-2020/2020/11/04/florida-voters-
turnout-highest-in-28-years/.
20
  See Jenese Harris, Historic Black Voter Turnout in 2020 Presidential Election,
WJXT (Nov. 4, 2020), https://www.news4jax.com/vote-2020/2020/11/10/historic-
black-voter-turnout-in-2020-presidential-election/.
21
   Jeffrey Schweers, As GOP Looks To Restrict Florida Mail Ballots, Advocates
Unveil Report That Process Worked, Tallahassee Democrat, Mar. 9, 2021,
https://www.tallahassee.com/story/news/local/state/2021/03/09/florida-mail-
ballots-voting-election-security-restrictions-drop-box-ban/4642096001/.
22
   Christina A. Cassidy, GOP Targets Ballot Drop Boxes In Georgia, Florida,
Elsewhere, Associated Press (Apr. 19, 2021), https://apnews.com/article/donald-


                                          29
       Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 35 of 90




           48.   Significant numbers of Black Floridians voted by mail: 522,038 Black

voters cast VBM ballots, more than double the number of VBM ballots cast by Black

voters in 2018 and 2016.23 Moreover, the proportion of VBM ballots cast by Black

voters increased by over 28% since the 2016 presidential election.

                    C.    Florida Election Officials Have No Adequate Justification
                          for Enacting the Challenged Provisions, and Proffered
                          Justifications Are Pretextual.

           49.   As Florida election officials have repeatedly recognized, voting by mail

in Florida is extremely secure. In December 2020, Defendant Lee herself affirmed

that Florida had “successfully administered three safe, secure and orderly elections”

in 2020 with “an unprecedented level of funding, collaboration, and strategic

planning.” 24 Defendant Lee further stated that Florida was able to successfully

“secure the elections and provide confidence in the integrity our results.”25 Governor




trump-georgia-elections-coronavirus-pandemic-gubernatorial-elections-
c083f5e0af7855c9dbb5a1659840c4a9.
23
  Daniel A. Smith, Casting, Rejecting, and Curing Vote-by-Mail Ballots in Florida’s
2020 General Election, Report for All Voting is Local 10 (2021),
https://bit.ly/33cfLuQ, supra; Anna Baringer, et al., Voting by Mail and Ballot
Rejection: Lessons from Florida for Elections in the Age of the Coronavirus, 19
ELECTION L.J. 289, 306 (2020), https://bit.ly/3uRtVgw.
24
     Press Release, supra n.1.
25
     Id.


                                             30
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 36 of 90




DeSantis has touted Florida’s election conduct in 2020 as a model for election

integrity and security. 26

       50.    Furthermore, there is no evidence of any fraud or significant

irregularities in any of the 2020 elections in Florida.27

       51.    There was similarly zero evidence of significant fraud or irregularities

in the 2020 general election overall. The U.S. Cybersecurity and Infrastructure

Security Agency, U.S. Election Assistance Commission, National Association of

Secretaries of State, and National Association of State Election Directors affirmed

the “security and integrity” of the 2020 election and noted that “[t]he November 3rd

election was the most secure in American history.” 28




26
  Skyler Swisher & Anthony Man, Gov. DeSantis Called Florida a Model For
Election Integrity. Now He’s Pushing Voting Changes That Could Help His
Reelection Chances, S. Fla. Sun-Sentinel (Feb. 19, 2021), https://www.sun-
sentinel.com/news/politics/fl-ne-desantis-election-reform-ss-prem-20210219-
3cuq4ehtavdulov7khuboo7asi-story.html.
27
   See, e.g., Arielle Mitropoulos & Will McDuffie, State Officials Say They're
Baffled, Offended by False Election Claims, ABC News (Nov. 17, 2020)
https://abcnews.go.com/Politics/state-officials-theyre-baffled-offended-false-
election-claims/story?id=74243567.
28
  Press Release, U.S. Cybersec. & Infrastructure Sec. Agency, Joint Statement From
Elections Infrastructure Gov’t Coordinating Council & The Election Infrastructure
Sector Coordinating Exec. Comms. (Nov. 12, 2020), https://www.cisa.gov/
news/2020/11/12/joint-statement-elections-infrastructure-government-
coordinating-council-election/.

                                          31
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 37 of 90




      52.       Against this backdrop of high turnout and VBM use among Black

voters, and the security of Florida’s 2020 elections, the Florida Legislature

considered, and ultimately passed, SB 90.

                   D.    The Florida Legislature Passed SB 90 in a Rushed Process
                         Characterized by Procedural Deviations That Excluded
                         Members of the Public.

      53.       The Florida Legislature rushed to pass SB 90, and Governor DeSantis

rushed to sign it, amid extraordinary procedural deviations from the usual legislative

process.

      54.       On February 3, 2021, Senator Dennis Baxley introduced SB 90 in the

state Senate.

      55.       On March 23, 2021, Representative Blaise Ingoglia introduced HB

7041 in the state House. HB 7041 contained many of the same provisions as SB 90

and was classified on the state Senate website as a “related bill.”

      56.       Notwithstanding the COVID-19 pandemic and the safety risks

associated with travel and in-person testimony, no legislative committee offered

members of the public the option to provide testimony remotely. As a result, many

members of the public who were at higher risk for COVID-19, including many

members of the disability rights community, were shut out of the legislative process

altogether.




                                          32
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 38 of 90




      57.    Members of the public testifying before Senate committees were

required to travel to the Donald L. Tucker Civic Center at Florida State University

(“Civic Center”), from which their testimony was virtually livestreamed to the

members of the legislative committees. Although members of the public were not

permitted to appear before Senate committees in person, they still had to travel from

across the state and gather indoors at the Civic Center to provide testimony.

      58.    Members of the public testifying before House committees were

required to travel to the Florida State Capitol in Tallahassee to testify before House

committees in person.

      59.    On February 1, 2021, Plaintiff Common Cause sent a letter to

legislative leaders on behalf of a coalition of 36 organizations calling for the

legislature to, among other things, permit legislative testimony by members of the

public via video or teleconference. On February 23 and April 2, 2021, Plaintiff

Disability Rights Florida placed formal requests with the House and Senate

Sergeants at Arms seeking accommodations to be permitted to provide virtual

testimony to legislative committees. These requests were denied.

      60.    This prohibition on remote testimony is inconsistent with the best

practices that other state legislatures across the country have embraced to ensure that

members of the public have an opportunity to provide input into the legislative




                                          33
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 39 of 90




process during the COVID-19 pandemic. It is also inconsistent with the practices of

other government bodies in Florida, including state agencies and local governments.

      61.   The committee meetings in which SB 90 and HB 7041 were addressed

were conducted in a rushed manner, often with limited time for deliberation, debate,

and public testimony.

      62.   Public testimony was especially limited during the April 14, 2021

meeting on SB 90 before the Senate Committee on Rules. Members of the public

who traveled to the Civic Center from across the state were permitted to testify for

only one minute. Many members of the public had their microphone disconnected

the moment their testimony exceeded sixty seconds. The strict limitations imposed

on members of the public testifying on SB 90 was inconsistent with the committee’s

practice for members of the public testifying on other bills—including bills

considered that same day—who were not subjected to the same time limits.

      63.   In that same meeting, the Committee considered for the first time and

adopted a “strike all” amendment that replaced the text of SB 90—which had

previously had only 344 lines of text—with new lengthy language containing 1,031

lines of text. This new amendment was first posted on the Senate website on April

13, 2021—the day before it was considered and adopted by the Committee—thereby

denying members of the public sufficient time to review and meaningfully comment

on the new language.


                                        34
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 40 of 90




      64.    The consideration of HB 7041 in the House was even more rushed.

During the bill’s hearing on April 19, 2021 before the House Committee on State

Affairs, the Committee Chair restricted the number of questions each committee

member was permitted to ask of HB 7041’s sponsor, at times cutting off committee

members mid-sentence. At one point, the Committee Chair abruptly closed

questioning on a proposed amendment just as a committee member posed her first

question on the amendment, and before the amendment’s sponsor could answer it.

After the Committee considered 11 amendments to HB 7041 through this rushed

process, the Chair limited debate on the amended bill to 30 seconds for each

committee member. None of the other nine bills considered during this hearing was

subjected to this rushed treatment.

      65.    In that same meeting, the Committee refused to permit any testimony

from members of the public on HB 7041, even though at least 15 people had traveled

to the Capitol to provide testimony on the bill in person. The Committee permitted

testimony from members of the public to testify on numerous other bills.

      66.    On April 26, 2021, the Senate passed SB 90 notwithstanding

opposition, sending SB 90 back to the House for consideration.

      67.    On April 27, 2021 at 1:33 A.M., Representative Ingoglia proposed a

“strike all” amendment to SB 90 for consideration on the House floor that replaced

the text of SB 90—which at that point had expanded to 1,143 lines of text—with


                                        35
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 41 of 90




new lengthy language containing 1,313 lines of text, some of which were taken from

HB 7041. Later that day, the House considered for the first time—and adopted—

Representative Ingoglia’s “strike all” amendment that was first introduced only early

that morning.

      68.    On April 28, 2021—the very next day—the House of Representatives

passed its amended version of SB 90, following a rushed and limited debate, and

formally sent the amended bill to the Senate that evening.

      69.    In the morning of April 29, 2021 Senator Hutson introduced an

amendment to the House’s version of SB 90. Senator Hutson’s amendment,

however, was quickly removed from the Senate website and was not available to the

public. A new version of Senator Huston’s amendment was introduced at 3:27 P.M.,

which deleted and replaced the vast majority (1,170 lines) of the bill. With virtually

no time to analyze, deliberate, or debate Senator Hutson’s amended version of SB

90, the bill was adopted and voted out of the Senate at 5:22 P.M., less than two hours

after it was first introduced.

      70.    Later that evening—again in a rushed process with virtually no time for

analysis, deliberation, or debate—the House took up consideration of the new

version of SB 90 that had just passed the Senate. That new version, was passed by

the House at 9:02 P.M.

      71.    On May 6, 2021, SB 90 was signed into law by Governor Ron DeSantis.


                                         36
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 42 of 90




      72.    Throughout the consideration of SB 90 and HB 7041 in various

committees and on the floor of both the House and the Senate, Senators and

Representatives were presented with extensive evidence of the ways in which the

provisions of SB 90 and HB 7041 would impose disproportionate burdens or barriers

on Black voters, Latino voters, elderly voters, and voters with disabilities. Some

Senators and Representatives proposed numerous amendments that would have

mitigated the restrictive and discriminatory impacts of the proposed legislation. Both

chambers, however, rejected the vast majority of these ameliorative amendments.

      73.    Under Section 33 of SB 90, the act took effect immediately upon

signing by the governor, a departure from the normal legislative process set forth in

the Florida Constitution, which provides that laws passed by the Legislature “shall

take effect on the sixtieth day” following the end of the legislative session. Fla.

Const. art. III, § 9. During the committee meeting in which this amendment was

adopted, the sponsor provided no justification for deviation from the typical

processes besides stating that it was “a policy decision.”

                E.     SB 90 Imposes Restrictions on the Right to Vote.

      74.    Within months of the 2020 general election, and in response to high

voter participation, the Florida Legislature passed SB 90 to restrict many of the safe

and secure options by which Florida voters—and especially Florida’s Black voters,

Latino voters, and voters with disabilities—exercised their right to vote.



                                         37
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 43 of 90




      75.      The Challenged Provisions individually and collectively impose

burdens and barriers on the right to vote and disproportionately harm Black voters,

Latino voters, and voters with disabilities:

               a.      Drop Box Restrictions (SB 90 Section 28): Curtails the

            locations, availability, and operating hours of ballot drop boxes;

               b.      Volunteer Assistance Ban (SB 90 Section 32): Effectively bars

            volunteer organizations from helping voters return their vote-by-mail

            ballots;

               c.      Vote-by-Mail Application Restrictions (SB 90 Section 24):

            Halves the lifespan of “standing” vote-by-mail requests by requiring voters

            to submit new vote-by-mail applications every general election cycle

            rather than every two cycles;

               d.      Voting Line Relief Restrictions (SB 90 Section 29): Exposes

            volunteers to potential criminal liability for giving food or water to voters

            waiting in line.

      76.      Each Challenged Provision, alone and in combination, burdens the right

to vote of all Florida voters, with disproportionate impacts on Black voters, Latino

voters, and voters with disabilities.




                                            38
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 44 of 90




                           1. Drop Box Restrictions

      77.    SB 90’s Drop Box Restrictions place extreme restrictions on the

location, availability, and operating hours of ballot drop boxes, and

disproportionately burden Black voters, Latino voters, and voters with disabilities.

      78.    Voters—especially        in       these   historically     disenfranchised

communities—have come to rely on drop boxes as a safe and an important option

for casting a ballot. Drop boxes have been endorsed by the United States Department

of Homeland Security as a “secure and convenient means for voters to return their

mail ballot” and the Department recommends their usage.

      79.    Section 28 of SB 90 newly requires drop boxes to “be monitored in

person by” an SOE employee at all times and imposes a $25,000 civil penalty against

any supervisor if “any drop box is left accessible for ballot receipt” contrary to the

law’s provisions. Drop boxes that are not located within a SOE main office or branch

office may only be made available during early voting days and hours. These

provisions, individually and in the aggregate, significantly restrict the availability of

drop boxes to voters, despite the fact that many drop boxes have been successfully

monitored throughout the state by 24-hour video surveillance with no instances of

fraud or other issues. These restrictions will also impact the availability of “drive

through” drop boxes, which permit voters, including voters with disabilities, to drop

off their ballot without leaving their cars.



                                           39
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 45 of 90




      80.    These restrictions on drop boxes will have a disproportionately heavy

impact on Black and Latino voters, who tend to have stricter and more unpredictable

work obligations that limit their availability during normal voting hours, and who

tend to encounter longer lines at their designated polling places. These restrictions

will also disproportionately burden individuals who have less flexibility in choosing

to travel to a drop box exclusively during early voting hours. For example, the

percentage of Black Florida workers who rely on public transportation (not including

taxis) to commute is nearly six times the percentage of white workers. In contrast,

the percentage of white Florida workers whose jobs can be performed at home is

over twice that of Black workers.

      81.    Similarly, these restrictions will also burden voters with disabilities for

whom casting an in-person ballot during early voting or on Election Day remains

difficult, and further compound the many ongoing accessibility burdens that voters

with disabilities continue to face in utilizing VBM ballots despite longstanding

accessibility requirements under Fla. Sta. § 101.662.

      82.    SB 90 also restricts the days on which drop boxes may be used by

providing that drop boxes may only be available on early voting days, with a limited

exception for drop boxes placed at SOE offices. This restriction will especially

burden voters who do not receive their VBM ballots until the final days before the

election. These voters will lack sufficient time to mail their VBM ballots because


                                          40
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 46 of 90




Florida law requires that all VBM ballots must be received by the SOE by 7 P.M. on

the day of the election. These voters will have limited options to return their ballot

to a drop box, because SB 90 will force SOEs to shut down most drop boxes at the

conclusion of the early voting period.

      83.    As a result of widely reported and persistent failures at the United States

Postal Service (“USPS”), many voters have justifiable concerns about returning their

VBM ballot by mail and are only comfortable returning their VBM ballot to a secure

drop box.

      84.    SB 90 states that there shall be an “equal opportunity” to utilize secure

drop boxes, but in fact these restrictions on drop boxes have the effect of

disproportionately impacting voters with disabilities, and Black and Latino voters.

                          2. Volunteer Assistance Ban

      85.    SB 90’s Volunteer Assistance Ban imposes onerous restrictions on who

may return a completed VBM ballot on behalf of a voter and how many such VBM

ballots any person may return on behalf of voters.

      86.    Under previous law, a third party could return a completed VBM ballot

for a voter, so long as the third party was not compensated for returning the ballot.

Fla. Stat. § 104.0616 (making it a criminal offense for any person to provide, offer

to provide, or accept “a pecuniary or other benefit in exchange for distributing,

ordering, requesting, collecting, delivering, or otherwise physically possessing more



                                          41
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 47 of 90




than two vote-by-mail ballots per election in addition to his or her own ballot or a

ballot belonging to an immediate family member.”) (emphasis added).

      87.    Section 32 of SB 90 expands this provision to prohibit even

uncompensated third-party ballot returns, making it a criminal offense for any

person—even a volunteer—to “distribute[], order[], request[], collect[], deliver[], or

otherwise physically possess[] more than two vote-by-mail ballots per election in

addition to his or her own ballot or a ballot belonging to an immediate family

member.” As a consequence, volunteer efforts to assist voters by returning

completed VBM ballots to SOE offices or drop boxes will be severely limited, as

will the efforts of caregivers and other individuals who assist non-family members

who are unable to return their ballots themselves.

      88.    Third-party ballot return is especially important for Black and Latino

voters, who are less likely to have access to a vehicle and less likely to be able to

secure time off work, and who therefore, have more difficulty returning VBM ballots

without assistance.

      89.    For example, 10.4% of Black Floridians and 7.3% of Latino Floridians

lack access to a car, as compared to 4.8% of White Floridians. Black and Latino

voters are also more likely to work in service industries or in construction,

transportation, and other occupations that are less likely to have paid time off to

allow them to vote in person or return a VBM ballot during early voting hours.


                                         42
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 48 of 90




      90.     According to the ACS, Black and Latino Floridians are also more likely

to live with non-family members, and therefore will have more difficulty in finding

someone to return their third-party ballot under the law’s new restrictive provisions:

14.6% of Black households and 12.9% of Latino households are include non-family

members, as compared to only 6.5% of white households. Voters of color who live

in more crowded households with non-family members will also be impacted. For

example, the percentage of Black Floridians living with more than one person per

room in their household is over four times that of white Floridians, with the

corresponding percentage for Latino Floridians over five times that of white

Floridians.

      91.     As a consequence, Black and Latino voters will be disproportionately

burdened by this provision.

      92.     Third-party ballot return is also important for voters with disabilities,

who are more likely to have difficulty returning their ballot on their own and more

likely to require assistance from a third party. Many voters with disabilities rely

exclusively on caregivers and other non-family members to collect and return their

VBM ballots, as do many elderly voters and voters with disabilities who live in group

facilities in which staff collect and return VBM ballots on behalf of residents.




                                          43
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 49 of 90




                           3. Vote-by-Mail Application Restriction

      93.    SB 90’s Vote-by-Mail Application Restriction forces voters to renew

VBM requests each general election cycle, ending the “standing” VBM applications

that were valid for up to two general election cycles (four years) for the many voters

who prefer to vote by mail.

      94.    This provision substantially burdens those who routinely cast VBM

ballots, including Black voters, Latino voters, and voters with disabilities—all of

whom used VBM ballots in record numbers in the last election. These voters will

now be required to request their VBM ballots twice as often as previously required.

This provision will also impose new burdens on many voters with disabilities, who

will be forced to contend with the logistical challenges of completing a VBM ballot

request twice as often. In particular, this will require organizations such as Plaintiffs

to increase training regarding compliance with this provision and assist voters who

now must request their VBM ballot twice as often.

      95.    Furthermore, this provision is unnecessary because Florida law, before

the enactment of SB 90, already contained procedures for updating and verifying

voter registration addresses to ensure that VBM ballots reach only the voters who

have requested them.




                                           44
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 50 of 90




      96.    There is no evidence that a significant number of voters received VBM

ballots in error in past elections, nor of any systemic, material or widespread fraud

caused or enabled by Florida’s provision of standing VBM applications.

                           4. Voting Line Relief Restrictions

      97.    Section 29 of SB 90 amended Fla. Stat. § 102.031 (on “unlawful

solicitation of voters”) prohibits “engaging in any activity with the intent to influence

or effect of influencing a voter.” Id. § 102.031(4)(b). The same section also applies

the “soliciting” restriction to within 150 feet of drop boxes, an expansion of the

existing 150-foot zone, covering the space outside “the entrance to any polling place,

a polling room where the polling place is also a polling room, an early voting site,

or an office of the supervisor where vote-by-mail ballots are requested and printed

on demand.” Id. § 102.031(4)(a).

      98.    Section 29 of SB 90 carves out an exception to this prohibition: “The

terms ‘solicit’ or ‘solicitation’ may not be construed to prohibit an employee of, or

a volunteer with, the supervisor from providing nonpartisan assistance to voters

within the no-solicitation zone such as, but not limited to, giving items to voters.”

      99.    The law does not provide any exception or exclusion stating that a

person (other than an SOE employee or SOE volunteer) does not “solicit” or

“engag[e] in any activity with the intent to influence or effect of influencing a voter,”

Fla. Stat. § 102.031(4)(b), by offering items—such as food or water—to voters, even



                                           45
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 51 of 90




those standing in long lines at polling places for hours on end, potentially in intense

heat or inclement weather.

       100. Prior to SB 90’s enactment, Florida law already prohibited improper

solicitation, specifying that “‘solicit’ or ‘solicitation’ shall include, but not be limited

to, seeking or attempting to seek any vote, fact, opinion, or contribution; distributing

or attempting to distribute any political or campaign material, leaflet, or handout;

conducting a poll except [for exit polling]; seeking or attempting to seek a signature

on any petition; and selling or attempting to sell any item.” Fla. Stat.

§ 102.031(4)(b).

       101. SB 90 does not clarify what conduct violates the new Voting Line

Relief Restrictions. Further, the phrase “any activity” is necessarily expansive.

Voting Line Relief Restrictions are therefore vague because it is not clear precisely

what the provision criminalizes and overbroad because its restrictions likely

criminalize constitutionally protected expression.

       102.   The sponsors of SB 90 articulated no cognizable justification for the

prohibition, and did not explain what “activities” within the 150-foot zone would be

considered to have the “effect of influencing a voter.”




                                            46
       Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 52 of 90




        103. Expert studies confirm that “high turnout in battleground states like

Florida . . . means long lines at polling places.”29 Long lines have a direct impact

and cost on voters. This includes voters being unable to cast a ballot due to problems

related to polling place management, including long lines.30

        104. Long lines “make voters irritable and frustrated, leading some to avoid

voting altogether or to leave before voting, producing uncounted numbers of lost

votes.”31 Survey reports from 2008 and 2012 indicate that Florida had “some of the

longest voter waiting times in the nation in these two elections”—an average of 29

minutes and 45 minutes, respectively.

        105. Even longer lines are regularly reported in Florida. In 2012, Miami

voters waited in lines that extended for many city blocks for more than six hours to




29
     CALTECH/MIT, The Voting Technology Project: Looking Back, Looking Ahead,
Caltech/MIT           Voting       Tech.      Project      (July        2016),
https://vote.caltech.edu/documents/164/VTP_July_Report_with_cover.pdf, at 10.
30
   Matthew Weil et al., The 2018 Voting Experience: Polling Place Lines, Bipartisan
Pol’y        Ctr.,        Nov.        2019,        https://bipartisanpolicy.org/wp-
content/uploads/2019/11/The-2018-Votin-Experience.pdf, at 6.
31
   Voting Technology Project, at 10.


                                         47
       Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 53 of 90




cast a ballot during the early-voting period. 32 Similar extreme delays occurred in

2012 in Broward County. 33

         106. The burdens of these lines do not fall evenly on Florida voters. Rather,

the burdens are disproportionally, and most severely, felt by Black and Latino voters.

As one national study found, “the more voters in a precinct who are non-white, the

longer the wait times.” 34 Data from the 2018 Cooperative Congressional Election

Study shows that nationwide, “African American (11.5 minutes) and Hispanic (11.7

minutes) voters waited longer, on average, than white voters (8.8 minutes).” 35

         107. Voters with disabilities also face significant burdens from having to

wait in long lines as they navigate polling sites that already present numerous

physical accessibility barriers.

         108. The burdens of 150-foot zones that effectively preclude voting line

relief are especially onerous in dense urban areas. Senator Baxley acknowledged as



32
   Esteban Roman, For Some Florida Voters, Six-Hour Wait Time To Cast A Ballot
In       Florida,     Early      Voters       Wait      In       Line       For
Hours, ABC News/Univision (Nov. 2, 2012),
https://abcnews.go.com/ABC_Univision/early-florida-voters-wait-long-hours-line-
vote/story?id=17630774.
33
  Marc Freeman et al., South Florida Voting: Long Lines Drag Voting Late Into The
Night, S. Fla. Sun-Sentinel (NOV. 7, 2012), https://www.sun-sentinel.com/news/fl-
xpm-2012-11-07-fl-election-day-at-the-polls-20121106-story.html.
34
     Weil et al., 2018 Voting Experience: Polling Place Lines, at 6. See also at 21.
35
     Id. at 7.


                                           48
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 54 of 90




much, commenting during a floor debate that he “realize[d] this is challenging in

many more developed urbanized areas where sometimes the spacing is pretty

high.” 36 In a dense urban area, locations 150 feet from a polling place or drop box

may be filled with buildings and other impediments, such as major roads, that all but

preclude interaction with people in line to vote.

      109. By forcing voters to choose between their health, their time, and their

job, these laws impinge upon voters’ fundamental right to cast a ballot. A long line

to vote does not just discourage people from casting a ballot that day: it also deters

them from voting in the future. Statistical evidence shows nearly 200,000 people did

not vote in the 2014 elections due to long lines in 2012.37 In Florida specifically,

long lines have a major effect on voter turnout. A 2013 analysis examined voter

patterns and precinct-closing times in Florida’s 25 largest counties (home to 86% of

Florida’s registered voters) during the November 6, 2012 general election.38 It

determined that at least 201,000 would-be Florida voters likely gave up in frustration


36
         Florida     Senate      Floor      Debate       (April      22,       2021),
https://thefloridachannel.org/videos/4-22-21-senate-session-part-1/.
37
  Stephen Scott Pettigrew, Long Lines and Voter Purges: The Logistics of Running
Elections      in     America       (Harvard      Univ.    Ph.D      dissertation,
2017), https://dash.harvard.edu/bitstream/handle/1/40046499/PETTIGREW-
DISSERTATION-2017.pdf.
38
  Scott Powers & David Damron, Analysis: 201,000 in Florida Didn’t Vote Because
of Long Lines, Orlando Sentinel, Jan. 29, 2013, https://www.orlandosentinel.com/
business/os-xpm-2013-01-29-os-voter-lines-statewide-20130118-story.html.


                                         49
       Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 55 of 90




due to long lines, and that “the lengthy lines lowered actual turnout by roughly 2.3

percent per hour of delay.” 39

           110. In Broward County in 2018, long lines and 90-minute waits were

typical for voters on the final day of early voting. 40

           111. Long lines were also reported during the November 2020 general

election in Florida.41 SB 90’s restrictions on casting a VBM ballot will have a

spillover effect, pushing more voters to cast ballots in person, further increasing the

risk of long lines that require voters to wait for hours.

           112. Because state officials allow these long lines to occur, numerous

nonpartisan organizations and their members, including Plaintiff Florida NAACP



39
     Id.
40
  Susannah Bryan, Voters Waited In Long Lines On Last Day of Early Voting, S.
FLA. Sun-Sentinel, NOV. 4, 2018, https://www.sun-sentinel.com/news/politics/fl-ne-
early-voting-last-day-20181104-story.html.
41
  Franklin White, Long Lines, High Turnout on Last Day of Early Voting in South
Florida, 7 News, WSVN, Nov. 2, 2020, https://wsvn.com/news/politics/long-lines-
high-turnout-on-last-day-of-early-voting-in-south-florida/   (“long      lines  in
Miramar”), Matt Fernandez, More Long Voting Lines This Weekend in Central
Florida, Spectrum News 13, Oct. 25, 2020 (in Apopka, some voters reported “waited
more                                     than                                   an
hour”), https://www.mynews13.com/fl/orlando/politics/2020/10/24/more-long-
voting-lines-this-weekend-in-central-florida; Jake Allen, Michael Braun, Frank
Gluck, Long Lines and Rain Didn't Dampen Turnout on First Day of Early Voting
in Lee and Collier, Fort Myers News-Press, Oct. 19, 2020 (“Many voting stations
had        lines     exceeding        45       minutes”),       https://www.news-
press.com/story/news/politics/elections/2020/10/19/early-voting-florida-2020-fort-
myers-naples-cape-coral-lehigh-acres-estero-vote-election/3709337001/.

                                           50
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 56 of 90




and its members, often provide relief to voters waiting in long lines—who are

disproportionately Black and Latino voters—by offering water, coffee, snacks,

chairs, and other assistance, and by verbally encouraging voters to stay in line despite

the difficulty of extended waits. These activities are especially important when

locations are the busiest and the weather is the hottest.

      113. Providing relief to voters is expressive speech, not mere charity. By

providing voters with water, food and other relief items while they wait in line, the

volunteers express the importance of casting a ballot, and affirm individuals’ value

as a person and a voter. Volunteers create a sense of community, reminding voters

that voting is both a joyful act and a civic responsibility.

      114. No evidence was provided during the House or Senate committee

hearings to justify criminalizing “all activity”—including, possibly, the nonpartisan

provision of free food, water, and similar basic resources to voters standing in line.

For example, no evidence was provided to suggest that offerings influence a voter

or justify restricting nonpartisan volunteers from coming within 150 feet of a polling

location entrance to do so. Similarly, no evidence was provided to demonstrate that

the existing criminal prohibitions on solicitation were insufficient to deter any efforts

to engage in partisan or disruptive conduct while people were waiting to vote.




                                           51
      Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 57 of 90




                 F.    Florida Has No Legitimate Interest in the Challenged
                       Provisions That Justified the Burdens Imposed.

        115. As stated above, the Florida Legislature enacted SB 90 despite the

absence of any evidence of fraud or irregularities in the 2020 Florida elections, much

less any fraud or irregularity that would have changed the outcome of any election.

        116. Senator Baxley repeatedly suggested that SB 90 was necessary to

prevent fraud or irregularities, but admitted that he lacked any evidence that SB 90

would actually prevent or deter supposed fraud, saying only that, “The challenge is

that you don’t know what you don’t know.” 42

        117. At one Senate hearing, Senator Baxley proffered the following glib

rationale for SB 90’s restrictions: “Some people ask why and I say why not? Let’s

try it.” 43

        118. Governor Ron DeSantis touted Florida as a model for election integrity

and security while at the same time signing SB 90 into law. 44 Notably, in his March

2, 2021 State of the State address, Governor DeSantis stated: “[W]e should take a


42
   Man, S. FLA. Sun-Sentinel, supra.
43
    Fla. S. Comm. on Ethics and Elections Hearing (Feb. 16, 2021),
https://www.flsenate.gov/media/videoplayer?EventID=1_3wpkrnbb-
202102161230&Redirect=true.
44
  Skyler Swisher & Anthony Man, Gov. DeSantis Called Florida a Model For
Election Integrity. Now He’s Pushing Voting Changes That Could Help His
Reelection Chances, S. Fla. Sun-Sentinel, Feb. 19, 2021, https://www.sun-
sentinel.com/news/politics/fl-ne-desantis-election-reform-ss-prem-20210219-
3cuq4ehtavdulov7khuboo7asi-story.html.


                                         52
       Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 58 of 90




moment to enjoy the fact that Florida ran perhaps the most transparent and efficient

election in the nation in 2020.”45

         119. Neither the sponsors of the legislation nor Defendants have articulated

or demonstrated how the Challenged Provisions would prevent purported “fraud.”46

In fact, some Supervisors of Elections publicly opposed the bill. Broward County

Supervisor of Elections Joe Scott noted that the challenged provisions of the Act

amount to “massive voter suppression” and could have a major impact. Mark Earley,

the Leon County Supervisor of Elections and vice president of the Florida

Supervisors of Elections, told Florida legislators at a hearing, “We are against this

bill, vehemently. This bill appears to be setting us up for another 2012, when we had

long lines, chaos and confusion.”47

         120. Other opponents of the bill repeatedly articulated that the bill would

impose racial disparities and burden the ability of people with disabilities to vote.

Representative Anna Eskamani urged lawmakers to consider the effects of the bill

on those “who face systematic historic hurdles to the ballot box,” including “people


45
   Transcript of Gov. Ron DeSantis State of the State Address (March 2, 2021),
https://www.flgov.com/2021/03/02/governor-ron-desantis-state-of-the-state-
address-2/.
46
   Man, S. Fla. Sun-Sentinel, supra (the Act’s sponsors acknowledged that “they
couldn’t identify any problems in last year’s record-setting vote by mail that would
be fixed by the changes they advanced”; Senator Baxley admitted that the 2020
elections were “excellent, excellent” and conducted with “very high credibility.”).
47
     Man, S. Fla. Sun-Sentinel, supra.

                                          53
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 59 of 90




of color and Floridians who are living in poverty. Floridians with disabilities,

Floridians who speak English as a second language, non-traditional families, seniors

on a fixed income, Floridians caught in a digital divide, workers on the night shift,

our students, the homeless. . . . These are all different Floridians who have faced in

the past and the present systematic barriers to voting. Several provisions within this

bill do[] not do right by those communities of people.”48 Lawmakers also called

attention to the fact that this law would affect voting age people with disabilities and

the elderly who have difficult driving or getting out of their homes. 49

      121. During the Senate Floor debate, Senator Lori Berman directly

questioned Senator Baxley about the bill’s disparate impact on black voters. Citing

a Stanford MIT Healthy Elections Project study that examined Florida voting data

from the 2020 general election, Senator Berman asked Senator Baxley about its

findings that “the racial group that had the greatest increase of voting by mail from

the last Presidential election was black voters. It was up 7%.” Turning to Senator

Baxley, she asked, “Are you aware that the restrictions in this legislation including




48
      Florida House Third Reading & Passage (April                         28,   2021),
https://thefloridachannel.org/videos/4-28-21-house-session-part-2/.
49
   Id.


                                          54
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 60 of 90




those related to drop box and access to voter assistance will have a disparate impact

on black voters?” 50

      122. Senator Baxley did not answer her question: “I really have a hard time

hearing somebody even say that. There is nothing in this bill that disenfranchises

anyone. Now to look at patterns of use and say well, you may have to go about it a

little different way, there’s a learning curve, I think we have tremendous access.

Compared to many states across the country we have amazing access. It’s just a

matter of helping people understand how they utilize that access.”

      123. In opposing the Challenged Provisions on the House Floor,

Representative Christopher Benjamin summarized how those provisions would not

advance the integrity of elections, but would instead (consistent with Florida’s

unfortunate history) set up obstacles to vote in the various methods that minority

voters relied upon to cast ballots in historic numbers in 2020.

      124. Per Representative Benjamin:

             And our current election in 2020 we had unprecedented
             numbers of black folks participate in our elections. They
             used drop boxes. They used volunteers to tend to

50
         Florida     Senate       Floor      Debate       (April     22,      2021),
https://thefloridachannel.org/videos/4-22-21-senate-session-part-1/       (emphasis
added). Senator Powell raised a similar question to Senator Baxley during the Senate
Committee on Rules debate. Given the increase in black voter turnout, he asked
whether Senator Baxley thought that “that by putting these measures in place it
would be helpful to reduce that black overt turnout.” Senator Baxley responded that
“that’s not the intention,” and adding that “I don’t buy the whole Jim Crow story.”
Fla. S. Comm. on Rules (April 14, 2021), https://www.flsenate.gov/
media/videoplayer?EventID=1_05khpsef-202104140900&Redirect=true.

                                         55
       Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 61 of 90




                      people in the lines. We used people to assist our
               elderly in getting their votes to the drop boxes or getting
               them to the polls and now we turn around and although our
               law says nothing about black folks[,] [i]t says it will apply
               to everyone equally[,] [w]e know that it will have a
               disparate impact on folks like me. But it is of no surprise
               because that’s our history. Our history has been to
               systematically through subtleties that seem uninvasive
               exclude our most vulnerable. Exclude those who have …
               need the most representation. So I say to you today, we
               can see clearly, you, uncover your eyes so you can see too.
               That this Bill doesn’t make elections better. It doesn’t
               make elections easier. It continues a system that we have
               historically used to exclude.51

                     V. CLAIMS FOR RELIEF

                                       COUNT I

                   Violation of Section 2 of the Voting Rights Act
                              52 U.S.C. § 10301, et seq.

     (Discriminatory Results as to the Drop Box Restrictions Against Defendant
                                   Laurel M. Lee)

   (Discriminatory Results as to the Drop Box Restrictions, Vote-by-Mail
 Application Restrictions, the Volunteer Assistance Ban, and the Voting Line
  Relief Restrictions Against Each and Every Supervisor of Elections Listed
                            supra, ¶¶ 30.a –30.ooo)

         125. Plaintiffs re-allege and incorporate by reference each allegation

contained paragraphs 1 through 124 as though fully set forth herein.




51
     Florida House Third Reading & Passage (April                              28,   2021),
https://thefloridachannel.org/videos/4-28-21-house-session-part-2/.

                                            56
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 62 of 90




      126. Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301(a),

prohibits voting laws, policies, or practices that “result[] in a denial or abridgement

of the right of any citizen of the United States to vote on account of race or color.”

      127. “The essence of a § 2 claim is that a certain electoral law, practice, or

structure interacts with social and historical conditions to cause an inequality in the

opportunities enjoyed by black and white voters to elect their preferred

representatives.” Thornburg v. Gingles, 478 U.S. 30, 47 (1986).

      128. A violation of Section 2 may be based either on a finding of

discriminatory purpose motivating a challenged governmental action or on a finding

of a discriminatory result from the challenged governmental action. See Reno v.

Bossier Par. Sch. Bd., 520 U.S. 471, 481–82 (1997).

      129. A violation of Section 2 occurs when, “based on the totality of the

circumstances, it is shown that the political processes . . . are not equally open to

participation by members of a class of citizens protected by subsection (a) in that its

members have less opportunity than other members of the electorate to participate

in the political process and to elect representatives of their choice.” 52 U.S.C.

§ 10301(b).

      130. As alleged in paragraphs 37–45, Florida has a long and well-established

history of racially discriminatory voting restrictions.




                                          57
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 63 of 90




      131. As alleged in paragraphs 46–48, SB 90 was enacted at a time when

Black and Latino voters were increasingly using means of voting that are being

limited or restricted entirely in SB 90.

      132. As alleged in paragraphs 46–48, SB 90 was introduced and enacted

immediately following the November 2020 general election, in which Black voters

and Latino voters disproportionately and at historically high levels availed

themselves of the means of voting and other activities that are being limited or

prohibited by the Challenged Provisions of SB 90.

      133. As reflected by the totality of the circumstances surrounding the

enactment of SB 90, and the other facts alleged herein, see paragraphs 37–73, 115–

24 (including the social, economic, and historical conditions in Florida affecting

Black and Latino voters in Florida), the Challenged Provisions will (a)

disproportionately and adversely affect the right to vote of Black and Latino voters

and (b) diminish the opportunities of Black and Latino voters to vote and to elect

their preferred representatives.

      134. As alleged in paragraphs 53–73, in passing SB 90, the Florida

Legislature deviated from procedural norms in rushing the bill to passage. Among

other things, the Legislature repeatedly curtailed opportunities for public testimony,

while permitting testimony on other bills; constrained and severely limited

opportunities for members of the legislature to debate provisions of SB 90 before


                                           58
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 64 of 90




rushing to conduct votes; and failed to provide members of the legislature and

members of the public with the typical amount of notice of new versions of the

legislation before enacting those amendments, which is necessary to permit analysis,

public comment, and deliberation.

      135. The legislators who introduced, sponsored, and/or voted to enact SB 90

were on notice of the likely and foreseeable disparate impact of the Challenged

Provisions on Black and Latino voters. See ¶¶ 120–24.

      136. The legislators who introduced, sponsored, and/or voted to enact SB 90

lacked any adequate justification for doing so. As alleged in paragraphs 49–52 and

115–24, there was zero evidence of significant fraud or irregularities in the 2020

general election overall. Assertions that SB 90 was enacted to address or limit fraud

or irregularities in voting are pretextual.

      137. The Challenged Provisions will irreparably harm Plaintiffs and their

members by denying, unduly burdening, or abridging their right to vote in the ways

alleged see supra, ¶¶ 77–114.

      138. There are less discriminatory, less intrusive, and less burdensome

alternatives to each and every Challenged Provision, including simply maintaining

the status quo.




                                              59
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 65 of 90




      139. By enforcing the Drop Box Restrictions as alleged in paragraphs 25–

29, Defendant Laurel M. Lee has denied and is continuing to deny Plaintiffs’ rights

protected by the Voting Rights Act, as alleged supra ¶¶ 125–38.

      140. By enforcing and implementing the Drop Box Restriction, the

Volunteer Assistance Ban, the Vote-by-Mail Application Restrictions, and the

Voting Line Relief Restrictions as alleged supra ¶ 30, each and every Supervisor of

Elections listed Supra, ¶¶ 30.a–30.ooo, has denied and is continuing to deny

Plaintiffs’ rights protected by the Voting Rights, see supra ¶¶ 125–38.

      141. Each Defendant has denied and is continuing to violate Plaintiffs’ rights

under the Voting Rights Act absent relief from this Court.




                                        60
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 66 of 90




                                        COUNT II

                   U.S. Const. amend. I, XIV; 42 U.S.C. § 1983
                      (Undue Burden on the Right to Vote
                      in Violation of the U.S. Constitution)

      (As to the Drop Box Restrictions Against Defendant Laurel M. Lee)

 (As to the Drop Box Restrictions, Vote-by-Mail Application Restrictions, the
  Volunteer Assistance Ban, and the Voting Line Relief Restrictions Against
    Each and Every Supervisor of Elections Listed supra, ¶¶ 30.a–30.ooo)

      142. Plaintiffs re-allege and incorporate by reference paragraphs 1 through

124 as though fully set forth herein.

      143. The United States Constitution guarantees that “all qualified voters

have a constitutionally protected right to vote . . . and to have their votes counted.”

Reynolds v. Sims, 377 U.S. 533, 554 (1964).

      144. This fundamental right to vote is rooted in “the right of individuals to

associate for the advancement of political beliefs, and the right of qualified voters,

regardless of their political persuasion, to cast their votes effectively.” Williams v.

Rhodes, 393 U.S. 23, 30 (1968).

      145. The government cannot unreasonably burden the right to vote. If the

character and magnitude of the injury inflicted upon voting rights outweighs the state

interests justifying the challenged restriction, then the restriction is unconstitutional.

Anderson v. Celebrezze, 460 U.S. 780, 787 (1983); Burdick v. Takushi, 504 U.S.

428, 434 (1992). In evaluating burdens on the right to vote, “‘[i]t matters . . . whether



                                           61
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 67 of 90




the effects of a facially neutral and nondiscriminatory law are unevenly distributed

across identifiable groups.’” LWV of Fla., 314 F. Supp. 3d at 1216 (citations

omitted).

      146. Defendant Laurel Lee’s implementation and enforcement of the Drop

Box Restrictions as alleged in paragraphs 25–29, will unreasonably and severely

burden all voters, but these burdens are especially severe for Black voters, Latino

voters, and voters with disabilities. See ¶¶ 77–84.

      147. The Supervisors of Elections, listed supra ¶¶ 30.a–30.ooo, will

unreasonably and severely burden all voters, but will especially burden Black voters,

Latino voters, and voters with disabilities, through their implementation and

enforcement of the Drop Box Restriction, the Vote-by-Mail Application

Restrictions, the Volunteer Assistance Ban, and the Voting Line Relief Restrictions

by the actions alleged supra, ¶ 30. See ¶¶ 46–114.

      148. Accordingly, all Challenged Provisions against any and all Defendants

should be evaluated under a heightened level of scrutiny.

      149. No Defendant has any legitimate interest in any Challenged Provisions

that justifies any burden on the right to vote, let alone the severe burdens that the

Challenged Provisions impose on Plaintiffs and on all Florida voters. None of the

burdens imposed by any of the Challenged Provisions are necessary to achieve, let




                                         62
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 68 of 90




alone reasonably related to, any sufficiently weighty legitimate governmental

interest.

       150. The purported justifications for SB 90 (e.g., to prevent voter fraud) are

pretextual and unsupported by any evidence in the legislative record, see supra,

¶¶49–52, 115–24.

       151. Even if the Challenged Provisions serve some permissible goal, no

Defendant can explain as to any Challenged Provision why any purportedly

permissible goal could not be substantially achieved through some other means that

does not impose burdens on the right to vote.

                                    COUNT III

                 Title II of the Americans with Disabilities Act
                            (42 U.S.C. § 12131, et seq.)
               (Failure to Provide Reasonable Accommodations)

        (As the Drop Box Restrictions Against Defendant Laurel M. Lee)

 (As to the Drop Box Restrictions, Vote-by-Mail Application Restrictions, the
  Volunteer Assistance Ban, and the Voting Line Relief Restrictions Against
    Each and Every Supervisor of Elections Listed supra, ¶¶ 30.a–30.ooo)

       152. Plaintiffs re-allege and reincorporate by reference paragraphs 1 through

124 of this Complaint as though fully set forth herein.

       153. Voting is a fundamental right, but historically, people with disabilities

have been excluded from this core aspect of citizenship. See U.S. Dep’t of Justice,

Civil Rights Div., Disability Rights Section, The Americans With Disabilities Act



                                         63
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 69 of 90




and Other Federal Laws Protecting the Rights of Voters With Disabilities 1,

https://www.justice.gov/file/69411/download (last visited Apr. 25, 2021).

      154. The Americans with Disabilities Act (“ADA”) was enacted to combat

discrimination against persons with disabilities and to protect their fundamental

rights, including the right to vote.

      155. Under Title II of the ADA, state and local governments are prohibited

from imposing requirements on participation in public services, programs, or

activities—including voting—that prevent individuals with disabilities from fully

and equally enjoying those activities. See 42 U.S.C. § 12132.

      156. State and local governments must make reasonable modifications in

policies, practices, or procedures when those modifications are necessary to avoid

discrimination on the basis of disability. These requirements apply to all election

policies and procedures.

      157. To protect people with disabilities against discrimination by states and

other governmental authorities, Congress has abrogated the defense of sovereign

immunity for claims under Title II of the ADA. Nat’l Ass’n of the Deaf v. Florida,

980 F.3d 763, 774 (11th Cir. 2020) (recognizing validity of ADA sovereign

immunity abrogation).

      158. There is no valid justification for the burdens that any Challenged

Provision imposes on voters with disabilities, which will deny voters with


                                        64
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 70 of 90




disabilities equal access to the franchise and prevent such voters from exercising

their fundamental right to vote.

      159. SB 90’s restrictions on drop box availability add impermissible barriers

to voters with disabilities’ participation in elections. By requiring drop boxes to be

staffed, the Challenged Provisions will limit the option to offer drop boxes outside.

As a result of the staffing requirement, many election officials will place most or all

drop boxes indoors where staff are already located, which may be less accessible to

voters with disabilities. Voters with disabilities who have limited mobility are more

likely to rely on drop boxes that are placed outdoors and are easily accessible—an

option that the Challenged Provisions will severely curtail. See ¶ 81.

      160. The limitations on third-party return of VBM ballots are another

significant barrier to the franchise for voters with disabilities. Many such voters rely

on assistance from others, including volunteers and organizations, to return their

ballots for them. For voters who are homebound or cannot risk exposure to crowds,

these restrictions will lead to outright disenfranchisement as they may be unable to

find anyone to submit their ballots for them. See ¶ 92.

      161. Voters with disabilities who choose to vote in person will also face

greater burdens due to SB 90’s vague and overbroad prohibition on “engaging in any

activity with the intent to influence or effect of influencing a voter.” This provision

may expose family members, caregivers, and volunteers to potential criminal


                                          65
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 71 of 90




liability for aiding voters, including voters with disabilities. This criminal statute

will, among other things, inhibit family members, caregivers, and others from

providing food or water to a voter with diabetes, or a chair to someone with limited

mobility or breathing problems. Florida voters regularly face long lines at their

polling places and this problem will only intensify as voting by mail is curtailed by

the other Challenged Provisions. At polling places with long lines, this ban will

result in some voters with disabilities having to choose between their health and

casting their vote. See ¶ 107.

      162. Individually and together, the Challenged Provisions render the

franchise not “readily accessible” for voters with disabilities and therefore violate

Title II of the ADA. Shotz v. Cates, 256 F.3d 1077, 1080 (11th Cir. 2001).

      163. By enforcing the Drop Box Restrictions as alleged in paragraphs 25–

29, Defendant Laurel Lee denies and will continue to deny Plaintiffs’ rights

protected by the ADA.

      164. By enforcing and implementing the Drop Box Restrictions, the

Volunteer Assistance Ban, the Vote-by-Mail Application Restrictions, and the

Voting Line Relief Restrictions, by the actions alleged supra, ¶ 30, each and every

Supervisors of Elections listed supra, ¶¶ 30.a–30.ooo has denied and continues to

deny Plaintiffs’ rights protected by the ADA.




                                         66
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 72 of 90




      165. Unless the requested relief is granted, Plaintiffs and those similarly

situated will be discriminated against and denied adequate access to the franchise.

      166. The ADA authorizes injunctive relief as appropriate to remedy acts of

discrimination against persons with disabilities. 42 U.S.C. §§ 12188(a)(1)-(2).

                                      COUNT IV

                  U.S. Const. amend. I; 42 U.S.C. § 1983
  (Freedom of Speech/Expression as to the Voting Line Relief Restrictions
Against Each and Every Supervisor of Elections Listed supra, ¶¶ 30.a–30.ooo)

      167. Plaintiffs re-allege and incorporate by reference paragraphs 1 through

124 as though fully set forth herein.

      168. This action is brought pursuant to 42 U.S.C. § 1983 to enforce Plaintiff

Florida NAACP’s right under the First Amendment, as applied to the states by the

Fourteenth Amendment, to freely associate and engage in protected speech and

expression.

      169. Plaintiff Florida NAACP regularly dispatches volunteers throughout

the state to provide food, water, and other relief to voters waiting to cast their ballots

in person, as part of conveying their message concerning the importance of staying

in line and the value that each individual’s vote carries.

      170. Plaintiff Florida NAACP’s efforts to provide relief to voters waiting in

long lines is quintessential First Amendment expressive conduct. “[C]onstitutional

protection is afforded to ‘speech,’ and acts that qualify as signs with expressive



                                           67
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 73 of 90




meaning qualify as speech within the meaning of the Constitution.” Fort Lauderdale

Food Not Bombs, 901 F.3d at 1240.

      171. Providing relief to voters waiting in line conveys distinct messages—

specifically, that voters should remain in line and make their voices heard; that

voting is an act that promotes community; and that each individual voter matters. By

providing water, food, and other relief, Plaintiff Florida NAACP has “established an

intent to express an idea through activity, and the reasonable observer would

interpret [their] food [and relief] sharing events as conveying some sort of message.”

Fort Lauderdale Food Not Bombs, 901 F.3d at 1243 (emphasis omitted) (citations

omitted).

      172. The Voting Line Relief Restrictions, which bar “engaging in any

activity with the intent to influence or effect of influencing a voter” in tandem with

its exclusive exemption from these restrictions for supervisor of election volunteers

and staff to provide items to voters in a nonpartisan capacity, bars the

constitutionally protected speech and expression of Plaintiff Florida NAACP and

similar organizations and volunteers as they seek to support voters, and there is no

legitimate government purpose for imposing these burdens. See ¶¶ 97–114.

      173. The Voting Line Relief Restrictions prohibit speech and expressive

conduct in traditional public fora.




                                         68
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 74 of 90




      174. The Voting Line Relief Restrictions are not narrowly tailored to serve

significant governmental interests.

      175. The Voting Line Relief Restrictions do not leave open ample alternative

channels of communication for Plaintiff’s speech and expressive conduct.

      176. By enforcing and implementing the Voting Line Relief Restrictions, by

the actions alleged supra, ¶ 30, each Supervisor of Elections listed supra, ¶¶ 30.a –

30.ooo has denied and will continue to deny Plaintiffs’ rights under the First

Amendment.

                                      COUNT V

                U.S. Const. amend. XIV; 42 U.S.C. § 1983
(Vagueness and Overbreadth as to the Voting Line Relief Restrictions Against
   Each and Every Supervisor of Elections Listed Supra, ¶¶ 30.a–30.ooo)

      177. Plaintiffs re-allege and reincorporate by reference paragraphs 1 through

124 of this Complaint and the paragraphs in the count below as though fully set forth

herein.

      178. The Fourteenth Amendment prohibits states from “depriv[ing] any

person of life, liberty, or property without due process of law.” U.S. Const. amend.

XIV, § 1.

      179. A state violates the Due Process Clause “by taking away someone’s

life, liberty, or property under a criminal law so vague that it fails to give ordinary




                                          69
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 75 of 90




people fair notice of the conduct it punishes, or so standardless that it invites arbitrary

enforcement.” Johnson v. United States, 576 U.S. 591, 595 (2015).

       180. The Voting Line Relief Restrictions are unconstitutionally vague

because they contain no guidance or explanation as to what “activities” would have

the intention to influence or the effect of influencing a voter, nor what specifically

constitutes “influence,” and does not clearly provide members of the public with

adequate knowledge or fair notice as to what conduct is permitted and what conduct

is prohibited. See ¶ 97–114.

       181. The Voting Line Relief Restrictions are unconstitutionally vague

because in leaving enforcement decisions to local election officials, law enforcement

officers, and prosecutors, they creates a clear risk of arbitrary, selective, or

inconsistent enforcement. See ¶ 97–114.

       182. The new Voting Line Relief Restrictions added by SB 90 are also

overbroad because they infringe on and unduly burden (a) the legal and

constitutional right of volunteers to engage in expressive conduct by offering food,

water, chairs, or other relief to voters in any capacity without fear of criminal liability

and (b) the legal and constitutional right of voters to receive such assistance, and

because there is no governmental interest sufficient to outweigh these significant

burdens. See ¶ 97–114.




                                            70
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 76 of 90




      183. The new Voting Line Relief Restrictions are also overbroad because

they potentially criminalize any activity within the zone that has the “effect of

influencing a voter” without limitation, or regard to whether such activities would

have the effect of influencing a reasonable voter. See ¶ 97–114.

      184. While the state can constitutionally regulate polling places, this

provision impermissibly targets protected speech.

      185. By enforcing and implementing the Voting Line Relief Restrictions, by

the actions alleged supra, ¶ 30, each Supervisor of Elections listed supra, ¶¶ 30.a –

30.ooo, has denied and will continue to deny Plaintiffs’ rights under the First

Amendment.

                                    COUNT VI

                       U.S. Const. amend. XIV; 42 U.S.C. § 1983

  (Intentional Race Discrimination as to the Drop Box Restrictions Against
                         Defendant Laurel M. Lee)

       (Intentional Race Discrimination as to the Drop Box Restrictions, Vote-
         by-Mail Application Restrictions, the Volunteer Assistance Ban, and
        Voting Line Relief Restrictions Against Each and Every Supervisor of
                       Elections Listed supra, ¶¶ 30.a–30.ooo)

      186. Plaintiffs re-allege and incorporate by reference paragraphs 1 through

124 as though fully set forth herein.

      187. Section 1 of the Fourteenth Amendment to the United States

Constitution provides in relevant part that “No State shall make or enforce any law



                                         71
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 77 of 90




which shall abridge the privileges or immunities of citizens of the United States; nor

shall any States deprive any person of life, liberty, or property, without due process

of law; nor deny to any person within its jurisdiction the equal protection of the

laws.”

         188. Each of the Challenged Provisions violates the Fourteenth Amendment

to the United States Constitution because it was purposefully enacted and operates

to deny, abridge, or suppress the right to vote of otherwise eligible voters on account

of race or color.

         189. Each of the Challenged Provisions was enacted, at least in part, with a

racially discriminatory intent to discriminate against Black voters and other voters

of color in violation of the United States Constitution.

         190. The Supreme Court has endorsed various methods of showing

intentional discrimination. In Village of Arlington Heights v. Metropolitan Housing

Development Corp., 429 U.S. 252 (1977), the Court explained that a variety of

factors may be probative of intent to discriminate, including (1) the historical

background of the decision; (2) the specific sequence of events leading up to its

passage; (3) departures from the normal procedural sequence; (4) impact of the

challenged law; and (5) the statements and actions of key legislators. Id. at 267–68.

Courts also look to the foreseeability of the disparate impact; (7) knowledge of

intent; and (8) the availability of less discriminatory alternatives. See Greater


                                          72
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 78 of 90




Birmingham Ministries v. Sec’y of State for State of Ala., 992 F.3d 1299, 1322

(2021).

      191. Alone and coupled with other facts, Florida’s long history and ongoing

record of racial discrimination in the context of voting raises a strong inference of

discriminatory purpose in violation of the Fourteenth Amendment. See ¶¶ 37–45.

      192. Likewise the sequence of events leading up to the passage of SB 90 and

the significant departures from the normal procedures, alone and coupled with other

facts, raises a strong inference of discriminatory purpose in violation of the

Fourteenth Amendment. See ¶¶ 46–73.

      193. The statements of key legislators, alone and coupled with other facts,

further raises a strong inference of discriminatory purpose in violation of the

Fourteenth Amendment. See ¶¶ 115–24.

      194. Additionally, the actual impact and the known and reasonably

foreseeable discriminatory impact of SB 90 on Black voters and other voters of

color, alone and coupled with other facts, raises a strong inference of discriminatory

purpose in violation of the Fourteenth Amendment. See ¶¶ 74–76, 120–24.

      195. The tenuousness of the State’s justifications for SB 90 also raise a

strong inference of discriminatory purpose in violation of the Fourteenth

Amendment, both by itself and coupled with other facts. See ¶¶ 49–52, 115–24.




                                         73
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 79 of 90




      196. Less discriminatory alternatives to the Challenged Provisions are

available, including, among others, maintaining the status quo.

      197. By enforcing the Drop Box Restrictions as alleged in paragraphs 25–

29, Defendant Laurel Lee is, has, and will continue to intentionally discriminate

against Plaintiffs in violation of the Fourteenth Amendment.

      198. By enforcing and implementing the Drop Box Restriction, the

Volunteer Assistance Ban, the Vote-by-Mail Application Restrictions, and the

Voting Line Relief Restrictions as alleged supra ¶ 30, each Supervisor of Elections

listed supra, ¶¶ 30a – 30ooo is, has, and will continue to intentionally discriminate

against Plaintiffs in violation of the Fourteenth Amendment.

      199. Each Defendant will continue to violate Plaintiffs’ rights under the

Fourteenth Amendment absent relief from this Court.

                                    COUNT VII

                    U.S. Const. amend. XV; 42 U.S.C. § 1983
  (Intentional Race Discrimination in Voting as to the Drop Box Restrictions
                      Against Defendant Laurel M. Lee)
 (Intentional Race Discrimination in Voting as to the Drop Box Restriction,
Vote-by-Mail Application Restrictions, the Volunteer Assistance Ban, and the
 Voting Line Relief Restrictions Against All Supervisors of Elections Listed
                           supra, ¶¶ 30.a–30.ooo)
      200. Plaintiffs re-allege and incorporate by reference paragraphs 1 through

124 as though fully set forth herein.




                                         74
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 80 of 90




      201. The Fifteenth Amendment to the United States Constitution prohibits

the denial or abridgement of the right to vote on account of race, color, or previous

condition of servitude.

      202. The Voting Line Relief Restriction violates the Fifteenth Amendment

because Defendants intentionally enacted, intend to operate, do operate, and do

enforce the law to deny, abridge, or suppress the right to vote on account of race or

color. See ¶¶ 97–106, 108–114.

      203. Drop Box Restrictions violates the Fifteenth Amendment because

Defendants intentionally enacted, intend to operate, do operate, and do enforce the

law to deny, abridge, or suppress the right to vote on account of race or color. See

¶¶ 77–80, 82-84.

      204. The Volunteer Assistance Ban violates the Fifteenth Amendment

because Defendants intentionally enacted, intend to operate, do operate, and do

enforce the law to deny, abridge, or suppress the right to vote on account of race or

color. See ¶¶ 85-91.

      205. The Vote-by-Mail Application Restrictions violate the Fifteenth

Amendment because Defendants intentionally enacted, intend to operate, do operate,

and do enforce the law to deny, abridge, or suppress the right to vote on account of

race or color. See ¶¶ 93-96.




                                         75
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 81 of 90




      206. By enforcing the Drop Box Restrictions as alleged in paragraphs 25–

29, Defendant Laurel Lee is, has, and will continue to intentionally discriminate

against Plaintiffs in violation of the Fifteenth Amendment.

      207. By enforcing and implementing the Drop Box Restriction, the Vote-by-

Mail Application Restrictions, the Volunteer Assistance Ban, and the Voting Line

Relief Restrictions as alleged supra ¶ 30, each Supervisor of Elections listed supra,

¶¶ 30.a–30.ooo is, has, and will continue to intentionally discriminate against

Plaintiffs in violation of the Fifteenth Amendment.

                                    COUNT VIII

                 Violation of Section 2 of the Voting Rights Act
                            52 U.S.C. § 10301, et seq.

  (Intentional Race Discrimination in Voting as to the Drop Box Restrictions
                      Against Defendant Laurel M. Lee)

(Intentional Race Discrimination in Voting as to Drop Box Restrictions, Vote-
   by-Mail Application Restrictions, the Volunteer Assistance Ban, and the
 Voting Line Relief Restrictions Against Each Supervisor of Elections Listed
                            supra, ¶¶ 30.a–30.ooo)

      208. Plaintiffs re-allege and incorporate by reference paragraphs 1–124 as

though fully set forth herein.

      209. Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301(a),

prohibits voting laws, policies, or practices that “result[] in a denial or abridgement

of the right of any citizen of the United States to vote on account of race or color.”




                                          76
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 82 of 90




      210. “The essence of a § 2 claim is that a certain electoral law, practice, or

structure interacts with social and historical conditions to cause an inequality in the

opportunities enjoyed by black and white voters to elect their preferred

representatives.” Thornburg, 478 U.S. 30 at 47.

      211. A violation of Section 2 may be based either on a finding of

discriminatory purpose motivating a challenged governmental action or on a finding

of a discriminatory result from the challenged governmental action. See Bossier Par.

Sch. Bd., 520 U.S. at 481–82.

      212. A violation of Section 2 occurs when, “based on the totality of the

circumstances, it is shown that the political processes . . . are not equally open to

participation by members of a class of citizens protected by subsection (a) in that its

members have less opportunity than other members of the electorate to participate

in the political process and to elect representatives of their choice.” 52 U.S.C.

§ 10301(b).

      213. As alleged in paragraphs 37–45, Florida has a long and well-established

history of racially discriminatory voting restrictions.

      214. As alleged in paragraphs 46–48, SB 90 was enacted at a time when

Black and Latino voters were increasingly using means of voting that are being

limited or restricted entirely in SB 90.




                                           77
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 83 of 90




      215. As alleged in paragraphs 46–48, SB 90 was introduced and enacted

immediately following the November 2020 general election, in which Black voters

and Latino voters disproportionately and at historically high levels availed

themselves of the means of voting and other activities that are being limited or

prohibited by the Challenged Provisions of SB 90.

      216. As reflected by the totality of the circumstances surrounding the

enactment of SB 90, and the other facts alleged herein (including the social,

economic, and historical conditions in Florida affecting Black and Latino voters in

Florida, paragraphs 76–120), a discriminatory purpose—namely, backlash to Black

voters’ high rates of participation in the 2020 election, see supra ¶¶ 46–48—

motivated the enactment of SB 90 and, in particular, the Challenged Provisions.

      217. As alleged in paragraphs 53–73, in passing SB 90, the Florida

Legislature deviated from procedural norms in rushing the bill to passage. Among

other things, the Legislature repeatedly curtailed opportunities for public testimony,

while permitting testimony on other bills; constrained and severely limited

opportunities for members of the legislature to debate provisions of SB 90 before

rushing to conduct votes; and failed to provide members of the legislature and

members of the public with the typical amount of notice of new versions of the

legislation before enacting those amendments, which is necessary to permit analysis,

public comment, and deliberation.


                                         78
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 84 of 90




      218. The legislators who introduced, sponsored, or/and voted to enact SB 90

lacked any adequate justification for doing so. As alleged in paragraphs 49–52, 115–

24, there was zero evidence of significant fraud or irregularities in the 2020 general

election overall. Assertions that SB 90 was enacted to address or limit fraud or

irregularities in voting are pretextual.

      219. Implementation of the Challenged Provisions will irreparably harm

Plaintiffs and their members by denying, unduly burdening, or abridging their right

to vote in the ways alleged see supra, ¶¶ 77–114.

      220. There are less discriminatory, less intrusive, and less burdensome

alternatives to each and every Challenged Provision, including simply maintaining

the status quo.

      221. By enforcing the Drop Box Restrictions as alleged in paragraphs 25–

29, Defendant Laurel M. Lee denies and will continue to deny Plaintiffs’ rights

protected by the Voting Rights Act, see supra ¶¶ 208–220.

      222. By enforcing and implementing the Drop Box Restriction, the

Volunteer Assistance Ban, the Vote-by-Mail Application Restrictions, and the

Voting Line Relief Restrictions as alleged supra ¶ 30, each Supervisor of Elections

listed supra, ¶¶ 30.a–30.ooo has denied and continue to deny Plaintiffs’ rights

protected by the Voting Rights, see supra ¶¶ 208–220.




                                           79
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 85 of 90




      223. Each Defendant will continue to violate Plaintiffs’ rights under the

Voting Rights Act absent relief from this Court.

                                     COUNT IX
            Violation of Section 208 of the Voting Rights Act of 1965
                                52 U.S.C. § 10508

    (Conflict Preemption as to the Line Relief Restriction and Volunteer
 Assistance Ban Against Each Supervisor of Elections Listed Supra, ¶¶ 30.a–
                                   30.ooo)

      224. Plaintiffs reallege and incorporate by reference paragraphs 1 through

124 as though fully set forth herein.

      225. Section 208 of the Voting Rights Act provides that “[a]ny voter who

requires assistance to vote by reason of blindness, disability, or inability to read or

write may be given assistance by a person of the voter’s choice, other than the voter’s

employer or agent of that employer or officer or agent of the voter’s union.” 52

U.S.C. § 10508. The Voting Rights Act defines “vote” to include “all action

necessary to make a vote effective in any primary, special, or general election,

including but not limited to, registration, listing pursuant to this chapter, or other

action required by law prerequisite to voting, casting a ballot, and having such ballot

counted properly.” 52 U.S.C. § 10310(c)1). Accordingly, Section 208 affirmatively

grants voters with disabilities the right to assistance by a person of their choice.

      226. The Line Relief Restriction prevents a voter with disabilities from

receiving assistance, from a person of her choosing, to remain in line to vote. This


                                          80
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 86 of 90




Restriction criminalizes assistance from a friend, non-immediate family member, or

non-partisan volunteer in the form of a chair, water, food, or medication provided to

a voter with disabilities. The Volunteer Assistance Ban prevents a voter with

disabilities from receiving assistance, from a person of her choosing, to return her

completed VBM ballot on her behalf. This ban criminalizes a friend, non-immediate

family member, or non-partisan volunteer for assisting voters by returning more than

two completed VBM ballots to SOE offices or drop boxes. The Line Relief

Restriction and Volunteer Assistance Ban therefore deprive that voter of her right to

receive assistance from a person of her choosing under Section 208.

      227. The Line Relief Restriction and Volunteer Assistance Ban criminalize

the types of assistance that Plaintiffs’ members historically receive, and that

Plaintiffs and Plaintiffs’ members historically provide to voters with disabilities.

Specifically, to those voters with disabilities who are unable to return their own

VBM ballots, and/or those waiting in long lines in order to cast their votes. See supra

¶¶ 92, 107.

      228. Because the Line Relief Restriction and Volunteer Assistance Ban

criminalize the provision of assistance to voters with disabilities, specifically

contemplated by Section 208, these provisions are preempted by federal law and

invalid.




                                          81
     Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 87 of 90




                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court enter a judgment

against Defendants and award Plaintiffs the following relief:

      229. An injunction barring Defendant Laurel M. Lee and her agents, officers,

employees, and successors, and all persons acting in concert with each or any of

them or under their direction from enforcing the Drop Box Restrictions for all voters;

      230. An injunction barring each and every Defendant-Supervisor of

Elections (listed supra ¶¶ 30.a–30.ooo) and any of their agents, officers, employees,

and successors, and all persons acting in concert with each or any of them or under

their direction from enforcing and implementing the Drop Box Restriction, the

Volunteer Assistance Ban, the Vote-by-Mail Application Restrictions, and the Line

Relief Restriction for all voters;

      231. A declaration that all Defendants’ actions as described herein, see supra

¶¶ 126–41, 209–23, violated Section 2 of the Voting Rights Act;

      232. A declaration that all Defendants’ actions as described herein, see supra

¶¶ 187–99, violated the Fourteenth Amendment to the United States Constitution;

      233. A declaration that all Defendants’ actions as described herein, see supra

¶¶ 201–07, violated the Fifteenth Amendment to the United States Constitution;




                                         82
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 88 of 90




      234. A declaration that all Defendants’ actions, as described herein, see

supra ¶¶ 143–151, violated the First and Fourteenth Amendments to the United

States Constitution;

      235. A declaration that all Defendants’ actions, as described herein, see

supra ¶¶ 153–66, violated the Americans With Disabilities Act;

      236. A declaration that the Supervisor of Election Defendants’ actions, as

described herein, see supra ¶¶ 168–76, the First Amendment’s Free Speech and Free

Expression Clause;

      237. A declaration that the Supervisor of Election Defendants’ actions, as

described herein, see supra ¶¶ 178–85, violated the Fourteenth Amendment;

      238. A declaration that all Defendants’ actions, as described herein, see

supra ¶¶ 225–28, violated Section 208 of the Voting Rights Act;

      239. An order retaining jurisdiction pursuant to Section 3(c) of the Voting

Rights Act, 42 U.S.C. § 1973a(c), for such a period of time as the Court deems

appropriate and decree that, during such period, no voting qualification or

prerequisite to voting or standard, practice, or procedure with respect to voting

different from that in force at the time this proceeding was commenced shall be

enforced unless and until the Court finds that such qualification, prerequisite,

standard, practice, or procedure does not have the purpose and will not have the

effect of denying or abridging the right to vote on account of race or color, or in


                                        83
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 89 of 90




contravention of the voting guarantees set forth in Section 1973b(f)(2) of the Voting

Rights Act;

      240. An order requiring all Defendants to pay Plaintiffs’ reasonable costs,

expenses, and attorneys’ fees; and

      241. Any and all additional relief that this Court deems just and proper.




                                         84
    Case 4:21-cv-00187-MW-MAF Document 45 Filed 06/11/21 Page 90 of 90




Respectfully submitted, this 11th day of June 2021.
                                                700 14th Street NW, Ste. 600
  /s/ Jad H. Khazem                             Washington, DC 20005
                                                202-682-1300
Robert D. Fram (pro hac vice)                   atrigg@naacpldf.org
Covington & Burling LLP 415
Mission Street                                  Benjamin L. Cavataro (Fla. Bar
San Francisco, CA 94105                         No. 113534)
415-591-7025                                    Jad H. Khazem (Fla. Bar No.
rfram@cov.com                                   124408)
                                                Virginia A. Williamson*
P. Benjamin Duke                                Morgan E. Saunders (pro hac
Shira M. Poliak*                                vice)
Covington & Burling LLP                         Covington & Burling LLP 850
The New York Times Building                     Tenth Street, N.W.
620 Eighth Avenue                               Washington, DC 20001
New York, NY 10018                              202-662-5693
212-841-1270                                    bcavataro@cov.com
pbduke@cov.com
                                                Nellie L. King
Michael Pernick*                                (Fla. Bar No. 0099562)
Morenike Fajana*                                The Law Offices of Nellie L.
NAACP Legal Defense &                           King, P.A.
Educational Fund, Inc.                          319 Clematis Street, Suite 107
40 Rector Street, 5th Floor                     West Palm Beach, FL 33401
New York, NY 10006                              561-833-1084
212-965-2200                                    Nellie@CriminalDefenseFla.com
mfajana@naacpldf.org
                                                Attorneys for Plaintiffs

Amia Trigg*                                     *Pro hac vice application
Mahogane D. Reed*                               forthcoming
NAACP Legal Defense &
Educational Fund, Inc.




                                        85
